EXECUTION VERSION



DENTSPLY SIRONA INC.
¥12,552,500,000 0.99% SERIES W SENIOR NOTES DUE SEPTEMBER 25, 2031






________________
NOTE PURCHASE AGREEMENT
________________
DATED AS OF JUNE 24, 2019








--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



1.AUTHORIZATION OF NOTES
1
2.SALE AND PURCHASE OF NOTES
1
3.CLOSING
2
4.CONDITIONS TO CLOSING
2
4.1Representations and Warranties
2
4.2Performance; No Default
3
4.3Compliance Certificates
3
4.4Opinions of Counsel
3
4.5Purchase Permitted By Applicable Law, Etc
3
4.6Sale of Other Notes
4
4.7Payment of Special Counsel Fees
4
4.8Private Placement Number
4
4.9Changes in Corporate Structure
4
4.10Funding Instructions
4
4.11Proceedings and Documents
5
5.REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
5.1Organization; Power and Authority
5
5.2Authorization, Etc
5
5.3Disclosure
5
5.4Organization and Ownership of Shares of Subsidiaries; Affiliates
6
5.5Financial Statements
7
5.6Compliance with Laws, Other Instruments, Etc
7
5.7Governmental Authorizations, Etc
7
5.8Litigation; Observance of Agreements, Statutes and Orders
7
5.9Taxes
8
5.10Title to Property; Leases
8
5.11Licenses, Permits, Etc
8
5.12Compliance with ERISA
9
5.13Private Offering by the Company
10
5.14Use of Proceeds; Margin Regulations
10
5.15Existing Debt; Future Liens
11
5.16Foreign Assets Control Regulations, Etc
11
5.17Status under Certain Statutes
13
5.18Environmental Matters
14
5.19Notes Rank Pari Passu
14
6.REPRESENTATIONS OF THE PURCHASER
14
6.1Purchase for Investment
14
6.2Accredited Investor
15
6.3Source of Funds
15
7.INFORMATION AS TO COMPANY
18

i




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



7.1Financial and Business Information
18
7.2Officer’s Certificate
21
7.3Visitation
21
7.4Electronic Delivery
22
8.PAYMENT OF THE NOTES
22
8.1Required Prepayments
23
8.2Optional Prepayments with Make-Whole Amount
23
8.3Prepayment of Notes Upon Change of Control
23
8.4Prepayment of Notes Upon Sale of Assets
25
8.5Allocation of Partial Prepayments
25
8.6Maturity; Surrender, Etc
25
8.7Purchase of Notes
25
8.8Prepayment in Connection with a Noteholder Sanctions Event
26
8.9[Reserved]
27
8.10Make-Whole Amount
27
8.11Swap Breakage
33
9.AFFIRMATIVE COVENANTS
35
9.1Compliance with Law
35
9.2Insurance
35
9.3Maintenance of Properties
35
9.4Payment of Taxes and Claims
36
9.5Corporate Existence, Etc
36
9.6[Reserved]
36
9.7Notes to Rank Pari Passu
36
9.8Subsidiary Guarantors
36
9.9Books and Records
37
10.NEGATIVE COVENANTS
38
10.1Financial Covenants
38
10.2[Reserved]
38
10.3Limitation on Liens
38
10.4Sales of Assets
39
10.5Merger and Consolidation
41
10.6Transactions with Affiliates
42
10.7Terrorism Sanctions Regulations
43
10.8Line of Business
43
10.9Subsidiary Debt
43
11.EVENTS OF DEFAULT
44
12.REMEDIES ON DEFAULT, ETC
47
12.1Acceleration
47
12.2Other Remedies
48
12.3Rescission
48
12.4No Waivers or Election of Remedies, Expenses, Etc
48
13.[RESERVED]
49

ii




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



14.REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
49
14.1Registration of Notes
49
14.2Transfer and Exchange of Notes
49
14.3Replacement of Notes
50
15.PAYMENTS ON NOTES
50
15.1Place of Payment
50
15.2Home Office Payment
51
16.EXPENSES, ETC
51
16.1Transaction Expenses
51
16.2Survival
52
17.SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
52
18.AMENDMENT AND WAIVER
52
18.1Requirements
52
18.2Solicitation of Holders of Notes
53
18.3Binding Effect, Etc
54
18.4Notes Held by Company, Etc
54
19.NOTICES
54
20.REPRODUCTION OF DOCUMENTS
55
21.CONFIDENTIAL INFORMATION
55
22.SUBSTITUTION OF PURCHASER
56
23.[RESERVED]
57
24.MISCELLANEOUS
57
24.1Successors and Assigns
57
24.2Payments Due on Non-Business Days
57
24.3Accounting Terms; GAAP; Pro Forma Calculations
57
24.4Severability
58
24.5Construction
58
24.6Counterparts
59
24.7Governing Law
59
24.8Jurisdiction and Process; Waiver of Jury Trial
59
24.9Obligation to Make Payment in Yen
60
24.10Change of Currency
60









iii




--------------------------------------------------------------------------------



Schedules & Exhibits
Schedule A — Information Relating to Purchasers
Schedule B — Defined Terms
Schedule 5.3 — Disclosure Materials
Schedule 5.4 — Subsidiaries of the Company, Ownership of Subsidiary Stock,
Affiliates
Schedule 5.5 — Financial Statements
Schedule 5.15 — Existing Debt; Consignment Agreements; Unfunded Pension
    Obligations
Schedule 5.16 — Anti-Money Laundering/Anti-Terrorism Disclosure
Schedule 8.10 — Swapped Notes
Schedule 10.3 — Existing Liens
Schedule 10.9 — Existing Subsidiary Debt
Exhibit 1 — Form of 0.99% Series W Senior Note
Exhibit 4.4(a) — Form of Opinion of General Counsel to the Company
Exhibit 4.4(b) — Form of Opinion of Special Counsel to the Purchasers




iv




--------------------------------------------------------------------------------











DENTSPLY SIRONA Inc.
World Headquarters
Susquehanna Commerce Center, Suite 60W
221 West Philadelphia Street
York, Pennsylvania 17401


Dated as of June 24, 2019
To the Purchasers listed in
the attached Schedule A:


Ladies and Gentlemen:
DENTSPLY SIRONA INC., a Delaware corporation (together with any successor
thereto that becomes a party hereto pursuant to Section 10.5, the “Company”),
agrees with each of the Purchasers as follows:
1.AUTHORIZATION OF NOTES.
The Company will authorize the issue and sale of the following Senior Notes:

IssueSeriesAggregate Principal AmountInterest RateMaturity DateSenior
NotesSeries W¥12,552,500,000 0.99%  September 25, 2031



The Senior Notes described in this Section 1 above are collectively referred to
as the “Notes” and each individually, a “Note” (such term shall also include any
such notes as amended, restated or otherwise modified from time to time and any
such notes issued in substitution therefor pursuant to Section 14 of this
Agreement). The Notes shall be substantially in the form set out in Exhibit 1
with such changes therefrom, if any, as may be approved by the Purchasers and
the Company.
Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.



2. SALE AND PURCHASE OF NOTES.
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, the Notes in the principal amount
specified opposite such Purchaser’s name in



--------------------------------------------------------------------------------











Schedule A at the purchase price of 100% of the principal amount thereof. The
obligations of each Purchaser hereunder are several and not joint obligations
and each Purchaser shall have no obligation and no liability to any Person for
the performance or nonperformance by any other Purchaser hereunder.



3. CLOSING.
The sale and purchase of the Notes to be purchased by the Purchasers shall occur
at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New
York 10178 at 10:00 a.m. Eastern time, at a closing (the “Closing”) on September
25, 2019 or on such other date as may be agreed upon by the Company and the
Purchasers (such date, the “Closing Date”). On the Closing Date, the Company
will deliver to each Purchaser such Notes to be purchased by such Purchaser in
the form of a single Note (or such greater number of Notes in denominations of
at least ¥100,000,000 as such Purchaser may request) dated the Closing Date and
registered in such Purchaser’s name (or in the name of such Purchaser’s
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company at
Citibank London, Citigroup Centre, Canary Wharf, 25 Canada Square, London E14
5LB, United Kingdom, IBAN GB55CITI18500810806188, SWIFT Code CITIGB2L,
Beneficiary/Account Name: DENTSPLY SIRONA Inc.. If, on the Closing Date, the
Company shall fail to tender such Notes to any Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.



4. CONDITIONS TO CLOSING.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:



4.1. Representations and Warranties.
The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing. Notwithstanding the foregoing,
at any time during the period commencing with the date hereof and ending on the
date of the Closing, the Company may deliver to the Purchasers updates to
Schedules 5.3, 5.4 and 5.5 as a result of changes occurring after the date
hereof, in which case the existing Schedules 5.3, 5.4 and 5.5 shall be deemed to
include the information set forth in such updated Schedules as of the date of
such updated Schedules for purposes of the representations and warranties in
this Agreement that are required to be made at the time of the Closing;
provided, however, that updates to Schedules 5.3
2



--------------------------------------------------------------------------------











and 5.5 shall be limited to information contained in reports filed by the
Company after the date hereof with the SEC under the Exchange Act.



4.2. Performance; No Default.
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by the
Company prior to or at the Closing, and before and after giving effect to the
issue and sale of the Notes to be issued at the Closing (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since May 30, 2019 that would
have been prohibited by Section 10 hereof had such Section applied since such
date.



4.3. Compliance Certificates.
(a) Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.
(b) Secretary’s Certificate of the Company. The Company shall have delivered to
such Purchaser a certificate of its Secretary, an Assistant Secretary or another
appropriate person, dated the date of the Closing, certifying as to (i) the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes to be issued by it at the
Closing and this Agreement and (ii) the Company’s organizational documents as
then in effect.



4.4. Opinions of Counsel.
Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from the General Counsel of
the Company, covering the matters set forth in Exhibit 4.4(a) and such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request, and (b) from Morgan, Lewis & Bockius LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.



4.5. Purchase Permitted By Applicable Law, Etc.
On the date of the Closing, such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular
3



--------------------------------------------------------------------------------











investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof. If requested by such Purchaser,
such Purchaser shall have received an Officer’s Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.



4.6. Sale of Other Notes.
Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.



4.7. Payment of Special Counsel Fees.
Without limiting the provisions of Section 16.1, the Company shall have paid on
or before the Closing, the reasonable fees, reasonable charges and reasonable
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the date of the Closing.

4.8. Private Placement Number.
A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes to be issued at
the Closing.



4.9. Changes in Corporate Structure.
Prior to the Closing Date, the Company shall not have changed its jurisdiction
of organization, been a party to any merger or consolidation, or shall have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Section 5.5.



4.10. Funding Instructions.
At least three Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company including (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number/Swift Code/IBAN and (c) the account
name and number into which the purchase price for such Purchaser’s Notes is to
be deposited.




4



--------------------------------------------------------------------------------











4.11. Proceedings and Documents.
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be reasonably satisfactory to such Purchaser and its
special counsel, and such Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or such special counsel may reasonably request.



5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each Purchaser that:



5.1. Organization; Power and Authority.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement, the Notes, and to perform the provisions hereof and thereof.



5.2. Authorization, Etc.
This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).



5.3. Disclosure.
This Agreement, the financial statements listed in Schedule 5.5 and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company prior to May 30, 2019 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
5



--------------------------------------------------------------------------------











fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since December 31, 2018, there has
been no change in the financial condition, operations, business or properties of
the Company or any of its Subsidiaries except changes that individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect. There is no fact known to the Company that could reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents. Notwithstanding anything to the contrary herein, the
Company is not making any representation with respect to any projections
included in the Disclosure Documents other than that such projections are based
on the information that the Company believes to be accurate and were calculated
in a manner the Company believes to be reasonable.



5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i)  the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and its Subsidiaries, (ii)  the Company’s Affiliates, other than
Subsidiaries, and (iii) the Company’s directors and senior officers.
(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (other
than Liens permitted by Section 10.3).
(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and, where applicable, in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and, where applicable, is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, each
such Subsidiary has the corporate or other power and authority to own or hold
under lease the properties it purports to own or hold under lease and to
transact the business it transacts and proposes to transact.
(d) No Subsidiary is a party to, or otherwise subject to, any legal restriction
or any agreement (other than this Agreement, the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.


6



--------------------------------------------------------------------------------












5.5. Financial Statements.
The Company has delivered to each Purchaser copies of the consolidated financial
statements of the Company and its Subsidiaries listed on Schedule 5.5. All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Company and its Subsidiaries do
not have any Material liabilities that are not disclosed in the Disclosure
Documents.



5.6. Compliance with Laws, Other Instruments, Etc.
The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter, memorandum of
association, articles of association, or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary, except for such contraventions, breaches, defaults, conflicts,
violations or Liens as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.



5.7. Governmental Authorizations, Etc.
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement and the Notes,
including any thereof required in connection with the obtaining of Yen to make
payments under this Agreement or the Notes and the payment of such Yen to
Persons resident in the United States of America.



5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any
7



--------------------------------------------------------------------------------











arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.



5.9. Taxes.
The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except in each case for any taxes and assessments (a) the amount of which is not
individually or in the aggregate Material or (b) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. The Company
knows of no basis for any other tax or assessment that would reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of federal, state or
other taxes for all fiscal periods are adequate. As of the date of this
Agreement, the U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended 2011.



5.10. Title to Property; Leases.
The Company and its Subsidiaries have good and sufficient title to their
respective properties which the Company and its Subsidiaries own or purport to
own, in each case free and clear of Liens prohibited by this Agreement, except
where the failure to have such title would not reasonably be expected to have a
Material Adverse Effect. All Material leases of the Company and its Subsidiaries
are valid and subsisting and are in full force and effect in all material
respects.



5.11. Licenses, Permits, Etc.
(a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks,
8



--------------------------------------------------------------------------------











trademarks and trade names, or rights thereto, without known conflict with the
rights of others, except to the extent that the failure to own or possess the
same, or the existence of any such conflict, would not reasonably be expected to
have a Material Adverse Effect.
(b) No product of the Company or any of its Subsidiaries infringes in any
respect any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person, except where any such infringement would not reasonably be
expected to have a Material Adverse Effect.
(c) There is no violation by any Person of any right of the Company or any of
its Subsidiaries with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by the Company
or any of its Subsidiaries, except where any such violation would not reasonably
be expected to have a Material Adverse Effect.



5.12. Compliance with Employee Benefit Plans.
(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. 
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.
(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities, in the case of any single Plan or in the
aggregate for all Plans, by an amount that would reasonably be expected to have
a Material Adverse Effect. The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

9



--------------------------------------------------------------------------------











(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
(f) All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.



5.13. Private Offering by the Company.
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 22 other Institutional Investors,
each of which has been offered the Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction, including the jurisdiction of organization of the Company, or of
the Financial Instruments and Exchange Act.



5.14. Use of Proceeds; Margin Regulations.
The Company will apply the proceeds of the sale of the Notes to the repayment in
full of the September 2014 Loan and other general corporate purposes. No part of
the proceeds from the
10



--------------------------------------------------------------------------------











sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.



5.15. Existing Debt; Future Liens.
(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of (i) all outstanding Debt of the Company and its Subsidiaries, (ii) all
Debt incurred in connection with the Consignment Agreements relating to the
consignment of precious metals between the Company and certain counterparties,
in each case under sub-items (i) and (ii) above as of March 31, 2019, and (iii)
all unfunded pension obligations of the Company and its Subsidiaries as of
December 31, 2018. Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Debt of the Company or such Subsidiary, and no event or
condition exists with respect to any Debt of the Company or any Subsidiary, that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Debt to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.
(b) Neither the Company nor any Subsidiary has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by Section 10.3.
(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Company, except as specifically indicated in Schedule 5.15.



5.16. Foreign Assets Control Regulations, Etc.
(a) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
11



--------------------------------------------------------------------------------











instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is the target
of any OFAC Sanctions Program, or (iii) otherwise blocked, the target of
sanctions under or engaged in any activity in violation of other United States
economic sanctions, including but not limited to, the Trading with the Enemy
Act, the International Emergency Economic Powers Act, the Iran Sanctions Act or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) or sanctions imposed by the United
Nations or the European Union (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii), a “Blocked Person”). Neither the Company nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is the target of U.S. Economic
Sanctions.
(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or, to the knowledge
of the Company, indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person or (ii) otherwise in violation
of U.S. Economic Sanctions.
(c) Neither the Company nor any Controlled Entity (i) except as disclosed on
Schedule 5.16, has been found in violation of, charged with, or convicted of,
money laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act, any U.S. Economic Sanctions, any other United States law or regulation
governing such activities or under any other similar laws of any other
jurisdiction governing such activities as of the Closing Date (collectively,
“Anti-Money Laundering/Anti-Terrorism Laws”) and is not reasonably likely to be
found in violation of, charged with, or convicted of, any Anti-Money
Laundering/Anti-Terrorism Laws, (ii) except as disclosed on Schedule 5.16, to
the Company’s knowledge, is under investigation by any Governmental Authority
for possible violation of Anti-Money Laundering/Anti-Terrorism Laws, (iii)
except as disclosed on Schedule 5.16, has been assessed civil penalties under
any Anti-Money Laundering/Anti-Terrorism Laws as of the Closing Date and is not
reasonably likely to be assessed civil penalties under any Anti-Money
Laundering/Anti-Terrorism Laws, or (iv) has had any of its funds seized or
forfeited in an action under any Anti-Money Laundering/Anti-Terrorism Laws. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance in all
material respects with applicable Anti-Money Laundering/Anti-Terrorism Laws.

12



--------------------------------------------------------------------------------











(d) (1) Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s knowledge, is under investigation by any U.S. or non-U.S. Governmental
Authority for possible violation of Anti-Corruption Laws, (iii) has been
assessed civil or criminal penalties under any Anti-Corruption Laws or (iv) has
been or is the target of sanctions imposed by the United Nations or the European
Union;
(2) To the Company’s knowledge, neither the Company nor any Controlled Entity
has, within the last five years, directly or indirectly offered, promised,
given, paid or authorized the offer, promise, giving or payment of anything of
value to a Governmental Official or a commercial counterparty for the purposes
of: (i) influencing any act, decision or failure to act by such Governmental
Official in his or her official capacity or such commercial counterparty, (ii)
inducing a Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (iii) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
governmental instrumentality to affect any act or decision of such government or
entity; in each case in order to obtain, retain or direct business or to
otherwise secure an improper advantage in violation of any applicable law or
regulation or which would cause any holder to be in violation of any law or
regulation applicable to such holder; and
(3) No part of the proceeds from the sale of the Notes hereunder will be used by
the Company, any Controlled Entity or any of their respective officers,
employees or authorized representatives, directly or, to the knowledge of the
Company, indirectly, for any illegal payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage in violation of law. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance in all
material respects with applicable Anti-Corruption Laws.



5.17. Status under Certain Statutes.
Neither the Company nor any Subsidiary is an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
or is subject to regulation under the Public Utility Holding Company Act of
2005, as amended, the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended.




13



--------------------------------------------------------------------------------











5.18. Environmental Matters.
(a) Neither the Company nor any Subsidiary has knowledge of any liability or has
received any notice of any liability, and no proceeding has been instituted
raising any liability against the Company or any of its Subsidiaries or any of
their respective real properties now or formerly owned, leased or operated by
any of them, or other assets, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.
(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.
(c) Neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in each case in a manner
contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.
(d) All buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.



5.19. Notes Rank Pari Passu.
The obligations of the Company in respect of the Notes rank at least pari passu
in right of payment with all other Senior Debt (actual or contingent) of the
Company, including, without limitation, all Senior Debt of the Company described
in Schedule 5.15 hereto.



6. REPRESENTATIONS OF THE PURCHASER.



6.1. Purchase for Investment.
Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by it or for the account
of one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or such pension or
trust funds’ property shall at all times be within such Purchaser’s or such
pension or trust funds’ control. Each Purchaser understands that the Notes have
not been
14



--------------------------------------------------------------------------------











registered under the Securities Act (or, to the extent applicable, the Financial
Instruments and Exchange Act) and may be resold only if registered pursuant to
the provisions of the Securities Act (or, to the extent applicable, the
Financial Instruments and Exchange Act), or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to, and
the Company has no intent to, register the Notes. Each Purchaser further
represents and warrants that such Purchaser will not sell, transfer or otherwise
dispose of the Notes or any interest therein except in a transaction exempt from
or not subject to the registration requirements of the Securities Act and in
accordance with the restrictions set forth in Section 14.2 and the legend set
forth on the certificates evidencing the Notes.



6.2. Accredited Investor.
Each Purchaser represents that it is an “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) acting
for its own account (and not for the account of others) or as a fiduciary or
agent for others (which others are also “accredited investors”). Each Purchaser
further represents that such Purchaser has had the opportunity to ask questions
of the Company and received answers to its satisfaction concerning the terms and
conditions of the sale of the Notes.

6.3. Source of Funds.
Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

15



--------------------------------------------------------------------------------











(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or
(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f) the Source is a governmental plan; or
(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

16



--------------------------------------------------------------------------------











As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.



6.4. Denomination of Notes.
Each Purchaser resident in Japan or who was solicited to subscribe for the Notes
in Japan or subscribed for the Notes in Japan (a “Japan Purchaser”) hereby
acknowledges and confirms that:
(a) the Company has notified such Japan Purchaser that no securities
registration statement for a public offering has been filed or will be filed
under the provisions of Article 4, Paragraph 1 of the Financial Instruments and
Exchange Act of Japan (Act No. 25 of 1948, as amended) (the “Financial
Instruments and Exchange Act” or the “FIEA”);
(b) the Notes will be offered in Japan as a “Small Number Private Placement”
(Shouninzu Shibo) pursuant to Article 2, Paragraph 3, Item 2(c) of the FIEA and
Article 1-7 of the Order for Enforcement of the Financial Instruments and
Exchange Act (“Order for Enforcement of FIEA”); provided, however, that if a
Japan Purchaser is a “Qualified Institutional Investor” (Tekikaku Kikan
Toushika) as defined under Article 2, Paragraph 3, Item 1 of the FIEA and
Article 10, Paragraph 1 of the Cabinet Office Ordinance regarding Definitions
under Article 2 of the FIEA (Ministry of Finance Ordinance No. 14 of 1993, as
amended) (a “Qualified Institutional Investor”) and such solicitation for Notes
is conducted in the manner whereby such Japan Purchaser has agreed not to
transfer its Notes to anyone other than a Qualified Institutional Investor
pursuant to Article 1-4, Item 3 of the Order for Enforcement of FIEA, then such
Japan Purchaser is excluded from being counted within the number of offerees
permitted under the Small Number Private Placement;
(c) if such Japan Purchaser (x) is a Qualified Institutional Investor at the
time that it subscribed for or acquired Notes and (y) is excluded from being
counted within the number of investors and offerees permitted under the Small
Number Private Placement, such Japan Purchaser agrees to (i) maintain its status
as a Qualified Institutional Investor during the time it holds Notes, and (ii)
directly or indirectly, not sell, exchange, assign, mortgage, hypothecate,
pledge or otherwise transfer its Notes (or any interest therein), in whole or in
part, to any person other than a Qualified Institutional Investor;
(d) if such Japan Purchaser is not a Qualified Institutional Investor or is a
Qualified Institutional Investor that elects to be counted as a non-Qualified
Institutional Investor within the Small Number Private Placement, such Japan
Purchaser acknowledges and agrees that such Japan Purchaser (x) will not
transfer the Notes held by it to anyone except in the case such Japan Purchaser
transfers such Notes to a single party in a block transfer and (y) will not
transfer such Notes if such transfer will result in
17



--------------------------------------------------------------------------------











the limitation on the number of investors and offerees being exceeded or the
requirements otherwise specified in the applicable FIEA regulations governing a
Small Number Private Placement being violated; and
(e) any transferees of Notes from such Japan Purchaser will be required to agree
to comply with the foregoing transfer restrictions and at the time of the
transfer of such Notes, the transferor must provide written notification to the
transferee of the foregoing transfer restrictions and of the fact that no
securities registration statement has been filed or will be filed under Article
4, Paragraph 1 of the FIEA.



7. INFORMATION AS TO COMPANY.



7.1. Financial and Business Information.
The Company shall deliver to each Purchaser (until the Closing) and each holder
of Notes that is an Institutional Investor:
(a) Quarterly Statements — within the earlier of (x) 60 days after the end of
each quarterly fiscal period in each fiscal year of the Company (other than the
last quarterly fiscal period of each such fiscal year) and (y) the date by which
such financial statements are required to be delivered under the RCF or the date
on which such corresponding financial statements are delivered under the RCF if
such delivery occurs earlier than such required delivery date,
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing (and providing each holder of Notes that is an
Institutional Investor written notice of such filing) with the SEC within the
time period specified above of the Company’s Quarterly Report on Form 10‑Q
prepared in compliance with the requirements therefor shall be deemed to satisfy
the requirements of this Section 7.1(a);
(b) Annual Statements — within the earlier of (x) 105 days after the end of each
fiscal year of the Company and (y) the date by which such financial statements
are
18



--------------------------------------------------------------------------------











required to be delivered under the RCF or the date on which such corresponding
financial statements are delivered under the RCF if such delivery occurs earlier
than such required delivery date,
(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that filing (and providing each holder of Notes that
is an Institutional Investor written notice of such filing) with the SEC within
the time period specified above of the Company’s Annual Report on Form 10‑K for
such fiscal year (together with the Company’s annual report to shareholders, if
any, prepared pursuant to Rule 14a‑3 under the Exchange Act) prepared in
accordance with the requirements therefor shall be deemed to satisfy the
requirements of this Section 7.1(b);
(c) [Reserved;]
(d) SEC and Other Reports — except for filings referred to in Sections 7.1(a)
and 7.1(b) above, promptly after the sending or filing thereof, one copy of each
report that the Company sends to any of its securityholders, and one copy of
each report and registration statement that the Company or any Subsidiary
publicly files with the SEC or any national securities exchange, provided that
filing (and providing written notice of such filing) with the SEC such report
shall be deemed to satisfy the requirements of this Section 7.1(d);
(e) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(g),
19



--------------------------------------------------------------------------------











a written notice specifying the nature and period of existence thereof and what
action the Company is taking or proposes to take with respect thereto;
(f) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii) any event, transaction or condition that would result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the imposition of a penalty or excise tax under the provisions of the
Code relating to employee benefit plans, or the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;
(g) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect; and
(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any Purchaser (prior
to the Closing) or holder of Notes that is an Institutional Investor and if
provided by the Company, would not violate any applicable laws, regulations or
rules.




20



--------------------------------------------------------------------------------











7.2. Officer’s Certificate.
At the time each set of financial statements is required to be delivered (or
deemed to have been delivered) to a Purchaser (prior to the Closing) or a holder
of Notes that is an Institutional Investor pursuant to Section 7.1(a) or
Section 7.1(b) hereof, the Company shall deliver to such Purchaser or holder a
certificate of a Senior Financial Officer setting forth:
(a) Covenant Compliance — the information required in order to establish whether
the Company was in compliance with the requirements of Section 10.1 through
Section 10.6 and Section 10.9 hereof, inclusive, during (or, with respect to
Section 10.1, as of the end of) the quarterly or annual period covered by the
financial statements then being furnished (including with respect to each such
Section, where applicable, the calculations of the maximum or minimum amount,
ratio or percentage, as the case may be, permissible under the terms of such
Sections, and the calculation of the amount, ratio or percentage then in
existence); and
(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and such review shall not have disclosed the existence during the
quarterly or annual period covered by the statements then being furnished of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.

7.3. Visitation.
The Company shall permit the representatives of each Purchaser (prior to the
Closing) and each holder of Notes that is an Institutional Investor:
(a) No Default — if no Default or Event of Default then exists, at the expense
of such Purchaser or such holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and
(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

21



--------------------------------------------------------------------------------











For the avoidance of doubt, it is understood that Section 21 applies to
Confidential Information obtained in connection with the exercise by any holder
of Notes of the rights set forth in this Section 7.3.



7.4. Electronic Delivery.
Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by the Company pursuant to Sections 7.1(a), (b) or (d) and Section 7.2 shall be
deemed to have been delivered upon the satisfaction of any of the following
requirements with respect thereto:
(a) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each Purchaser (prior to the Closing) or each
holder of Notes by e-mail at the e-mail address set forth in such holder’s
Purchaser Schedule or as communicated from time to time in a separate writing
delivered to the Company;
(b) the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its website
on the internet, which is located at http://www.dentsplysirona.com as of the
date of this Agreement;
(c) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or on
any other similar website to which each holder of Notes has free access; or
(d) the Company shall have filed any of the items referred to in Section 7.1(d)
with the SEC on EDGAR and shall have made such items available on its website on
the internet or on IntraLinks or on any other similar website to which each
holder of Notes has free access;
provided however, that in the case of clauses (b) or (c), the Company shall have
given each holder of Notes prior or concurrent written notice, which may be by
e-mail or in accordance with Section 19, of such posting or filing in connection
with each delivery, provided further, that upon request of any holder to receive
paper copies of such forms, financial statements and Officer’s Certificates or
to receive them by e-mail, the Company will promptly e-mail them or deliver such
paper copies, as the case may be, to such holder.



8. PAYMENT OF THE NOTES.




22



--------------------------------------------------------------------------------











8.1. Required Prepayments.
As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on the Maturity Date thereof.



8.2. Optional Prepayments with Make-Whole Amount.
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes that are Swapped Notes or
the Notes that are Non-Swapped Notes, in an amount not less than 10% of the
original aggregate principal amount of such Notes in the case of a partial
prepayment, at 100% of the principal amount so prepaid, together with interest
accrued thereon to, but not including, the date of such prepayment, plus the
applicable Make-Whole Amount determined for the prepayment date with respect to
such principal amount, plus any Net Loss with respect to any Swapped Note and,
subject to Section 8.11, less any Net Gain with respect to any Swapped Note. The
Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.5), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

8.3. Prepayment of Notes Upon Change of Control.
(a) Notice of Change of Control. The Company will, within 5 Business Days after
any Senior Financial Officer has knowledge of the occurrence of any Change of
Control, give written notice of such Change of Control to each holder of Notes.
If a Change of Control has occurred, such notice shall contain and constitute an
offer by the Company to prepay Notes as described in subparagraph (c) of this
Section 8.3 and shall be accompanied by the certificate described in
subparagraph (g) of this Section 8.3.
(b) [Reserved.]
(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, the Notes held
by each holder of Notes (in this case only, “holder of Notes” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”), which date shall be not less than thirty (30) days and not
more than one hundred twenty (120) days after the date of
23



--------------------------------------------------------------------------------











such offer (if the Proposed Prepayment Date shall not be specified in such
offer, the Proposed Prepayment Date shall be the first Business Day after the
60th day after the date of such offer).
(d) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company not later than fifteen (15) days after receipt by such
holder of the most recent offer of prepayment. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.3 shall be deemed
to constitute a rejection of such offer by such holder of Notes.
(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this Section
8.3 shall be at 100% of the principal amount of such Notes, together with
interest on such Notes accrued to, but not including, the date of prepayment,
plus any Net Loss with respect to any Swapped Note and, subject to Section 8.11,
less any Net Gain with respect to any Swapped Note, but without any Make-Whole
Amount or penalty or premium of any kind. The prepayment shall be made on the
Proposed Prepayment Date except as provided in subparagraph (f) of this Section
8.3.
(f) Deferral Pending Change of Control. The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraph (c) and accepted in
accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change of Control in respect of which such offers and
acceptances shall have been made. In the event that such Change of Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change of
Control occurs; provided, however, that if the Change of Control has not
occurred within 45 days after the original Proposed Prepayment Date, any holder
of Notes may withdraw its acceptance and the Company shall again comply with
this Section 8.3 as to such Change of Control with respect to such withdrawing
holder. The Company shall keep each holder of Notes reasonably and timely
informed of (i) any such deferral of the date of prepayment, (ii) the date on
which such Change of Control and the prepayment are expected to occur, and (iii)
any determination by the Company that efforts to effect such Change of Control
have ceased or been abandoned (in which case the offers and acceptances made
pursuant to this Section 8.3 in respect of such Change of Control shall be
deemed rescinded).
(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.3; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to,
but not including, the Proposed Prepayment Date (including the per diem accrual
on interest for each day after the Proposed Prepayment Date, in the event of a
deferral of the prepayment date pursuant to Section 8.3(f) above); (v) that the
24



--------------------------------------------------------------------------------











conditions to the giving of such notices in this Section 8.3 have been
fulfilled; and (vi) in reasonable detail, the nature and date or proposed date
of the Change of Control.

8.4. Prepayment of Notes Upon Sale of Assets.
The Company may prepay the Notes in accordance with Section 10.4.

8.5. Allocation of Partial Prepayments.
In the case of any partial prepayment of Notes pursuant to Section 8.2, the
principal amount of Notes to be prepaid shall be allocated among all of the
Notes that are Swapped Notes or the Notes that are Non-Swapped Notes, as
applicable, being prepaid at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.



8.6. Maturity; Surrender, Etc.
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to, but not including,
such date, plus any Net Loss with respect to any Swapped Note and, subject to
Section 8.11, less any Net Gain with respect to any Swapped Note and, in the
case of any prepayment pursuant to Section 8.2, the applicable Make-Whole
Amount, if any. From and after such date, unless the Company shall fail to pay
such principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, plus any Net Loss with respect to any Swapped Note
and, subject to Section 8.11, less any Net Gain with respect to any Swapped
Note, as aforesaid, interest on such principal amount shall cease to accrue. Any
Note paid or prepaid in full shall be surrendered to the Company and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.



8.7. Purchase of Notes.
The Company will not and will not permit any controlled Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b)  pursuant to a
written offer to purchase any outstanding Notes made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. The Company will promptly cancel all Notes acquired
by it or any controlled Affiliate, pursuant to any payment, prepayment or
purchase of such Notes pursuant to any provision of this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.




25



--------------------------------------------------------------------------------











8.8. Prepayment in Connection with a Noteholder Sanctions Event.
(a) Upon the Company’s receipt of notice from any Affected Noteholder that a
Noteholder Sanctions Event has occurred (which notice shall refer specifically
to this Section 8.8 and describe in reasonable detail such Noteholder Sanctions
Event), the Company shall promptly, and in any event within 10 Business Days,
make an offer (the “Sanctions Prepayment Offer”) to prepay the entire unpaid
principal amount of Notes issued by the Company and held by such Affected
Noteholder (the “Affected Notes”), together with interest thereon to, but not
including, the prepayment date selected by the Company with respect to each
Affected Note, plus any Net Loss with respect to any Affected Note that is a
Swapped Note and, subject to Section 8.11, less any Net Gain with respect to any
such Swapped Note, but without payment of any Make-Whole Amount with respect
thereto, which prepayment shall be on a Business Day not less than 30 days and
not more than 60 days after the date of the Sanctions Prepayment Offer (the
“Sanctions Prepayment Date”). Such Sanctions Prepayment Offer shall provide that
such Affected Noteholder notify the Company in writing by a stated date (the
“Sanctions Prepayment Response Date”), which date is not later than 10 Business
Days prior to the stated Sanctions Prepayment Date, of its acceptance or
rejection of such prepayment offer. If such Affected Noteholder does not notify
the Company as provided above, then the holder shall be deemed to have accepted
such offer.
(b) Subject to the provisions of subparagraphs (c) and (d) of this Section 8.8,
the Company shall prepay on the Sanctions Prepayment Date the entire unpaid
principal amount of the Affected Notes held by such Affected Noteholder who has
accepted (or has been deemed to have accepted) such prepayment offer (in
accordance with subparagraph (a)), together with interest thereon to, but not
including, the Sanctions Prepayment Date with respect to each such Affected
Note, but without payment of any Make-Whole Amount with respect thereto.
(c) If a Noteholder Sanctions Event has occurred but the Company and/or its
Controlled Entities have taken such action(s) in relation to their activities so
as to remedy such Noteholder Sanctions Event (with the effect that a Noteholder
Sanctions Event no longer exists, as reasonably determined by such Affected
Noteholder) prior to the Sanctions Prepayment Date, then the Company shall no
longer be obliged or permitted to prepay such Affected Notes in relation to such
Noteholder Sanctions Event. If the Company and/or its Controlled Entities shall
undertake any actions to remedy any such Noteholder Sanctions Event, the Company
shall keep the holders of Notes reasonably and timely informed of such actions
and the results thereof.
(d) If any Affected Noteholder that has given written notice to the Company of
its acceptance of (or has been deemed to have accepted) the Company’s prepayment
offer in accordance with subparagraph (a) also gives notice to the Company prior
to the relevant Sanctions Prepayment Date that it has determined (in its sole
discretion) that it requires clearance from any Governmental Authority in order
to receive a prepayment pursuant to this Section 8.8, the principal amount of
each Affected Note issued by the
26



--------------------------------------------------------------------------------











Company and held by such Affected Noteholder, together with interest accrued
thereon to, but not including, the date of prepayment, shall become due and
payable on the later to occur of (but in no event later than the Maturity Date
of the relevant Note) (i) such Sanctions Prepayment Date and (ii) the date that
is 10 Business Days after such Affected Noteholder gives notice to the Company
that it is entitled to receive a prepayment pursuant to this Section 8.8 (which
may include payment to an escrow account designated by such Affected Noteholder
to be held in escrow for the benefit of such Affected Noteholder until such
Affected Noteholder obtains such clearance from such Governmental Authority),
and in any event, any such delay in accordance with the foregoing clause (ii)
shall not be deemed to give rise to any Default or Event of Default.
(e) Promptly, and in any event within 5 Business Days, after the Company’s
receipt of notice from any Affected Noteholder that a Noteholder Sanctions Event
shall have occurred with respect to such Affected Noteholder, the Company shall
forward a copy of such notice to each other holder of Notes.
(f) The Company shall promptly, and in any event within 10 Business Days, give
written notice to the holders of Notes after the Company or any Controlled
Entity having been notified that (i) its name appears or is reasonably likely in
the future to appear on a State Sanctions List or (ii) it is in violation of, or
is the target of, any U.S. Economic Sanctions, in each case which notice shall
describe the facts and circumstances thereof and set forth the action, if any,
that the Company or a Controlled Entity proposes to take with respect thereto.
(g) The foregoing provisions of this Section 8.8 shall be in addition to any
rights or remedies available to any holder of Notes that may arise under this
Agreement as a result of the occurrence of a Noteholder Sanctions Event;
provided, that, if the Notes shall have been declared due and payable pursuant
to Section 12.1 as a result of the events, conditions or actions of either the
Company or any of its Controlled Entities that gave rise to a Noteholder
Sanctions Event, the remedies set forth in Section 12 shall control.



8.9. [Reserved.]



8.10. Make-Whole Amount.
(a) Make-Whole Amount with respect to Non-Swapped Notes. The term “Make-Whole
Amount” means, with respect to any Non-Swapped Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Non-Swapped Note over the amount of such
Called Principal, provided that the Make-Whole Amount may in no event be less
than zero. For the purposes of determining the Make-Whole Amount with respect to
any Non-Swapped Note, the following terms have the following meanings:

27



--------------------------------------------------------------------------------











“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Non-Swapped Note is
payable) equal to the Reinvestment Yield with respect to such Called Principal.
“Implied Rate Yen Yield” means, with respect to the Called Principal of any
Non-Swapped Note, the yield to maturity implied by (i) the ask-side yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as Bloomberg Financial Markets News Screen BTMM-JN (or such
other display as may replace such Bloomberg Financial Markets News Screen) for
the most recently issued actively traded Japanese government bonds (“Reported”)
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or (ii) if such yields are not Reported as of such
time or the yields reported are not ascertainable, the average of the ask-side
yields for the most recently issued actively traded Japanese government bonds
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, as determined by Recognized Yen Market Makers. Such
implied yield to maturity will be determined, if necessary, by (a) converting
Japanese government bond quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the ask-side
yields Reported for the applicable most recently issued actively traded Japanese
government bonds with the maturities (1) closest to and greater than the
Remaining Average Life and (2) closest to and less than the Remaining Average
Life. The Implied Rate Yen Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Non-Swapped Note.
“Non-Swapped Note” means any Note other than a Swapped Note.
“Recognized Yen Market Makers” means internationally recognized dealers of
Japanese government bonds selected by the holders of at least a majority in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).

28



--------------------------------------------------------------------------------











“Reinvestment Yield” means, with respect to the Called Principal of any
Non-Swapped Note, the sum of (x) 0.50% plus (y) the Implied Rate Yen Yield. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Non-Swapped Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under such Non-Swapped Note, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
(b) Make-Whole Amount with respect to Swapped Notes. The terms “Make-Whole
Amount” means, with respect to any Swapped Note, an amount equal to the excess,
if any, of the Swapped Note Discounted Value with respect to the Swapped Note
Called Notional Amount related to such Swapped Note over such Swapped Note
Called Notional Amount, provided that the Make-Whole Amount may in no event be
less than zero. All payments of Make-Whole Amount in respect of any Swapped Note
shall be made in Dollars. For the purposes of determining the Make-Whole Amount,
Net Loss, Net Gain or Swap Breakage Amount with respect to any Swapped Note, the
following terms have the following meanings:
“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap
29



--------------------------------------------------------------------------------











Agreement with respect to any Swapped Note do not have to be identical to those
of the Original Swap Agreement with respect to such Swapped Note.
“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm's length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
on Schedule 8.10 or in a side letter delivered by the original purchaser of such
Swapped Note to the Company on or prior to the Closing Date, (y) any Initial
Swap Agreement that has been assumed by or novated to (without any waiver,
amendment, deletion or replacement of any material economic term or provision
thereof) a holder of a Swapped Note in connection with a transfer of such
Swapped Note and (z) any Replacement Swap Agreement; and a “Replacement Swap
Agreement” means, with respect to any Swapped Note, a cross-currency swap
agreement and annexes and schedules thereto with payment terms and provisions
(other than a reduction in notional amount, if applicable) identical to those of
the Initial Swap Agreement with respect to such Swapped Note that is entered
into on an arm's length basis by the holder of such Swapped Note in full or
partial replacement (by amendment, modification or otherwise) of such Initial
Swap Agreement (or any subsequent Replacement Swap Agreement) in a notional
amount not exceeding the outstanding principal amount of such Swapped Note
following a non-scheduled prepayment or a repayment of such Swapped Note prior
to its scheduled maturity. Any holder of a Swapped Note that enters into,
assumes or terminates an Initial Swap Agreement or Replacement Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company a
copy of the confirmation, assumption, novation or termination related thereto.
“Swap Note Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.
“Swapped Note” means any Note that as of the date of the Closing for such Note
is subject to a Swap Note Agreement. A “Swapped Note” shall no longer be deemed
a “Swapped Note” at such time as the related Swap Note Agreement ceases to be in
force in respect thereof.
“Swapped Note Called Accrued Interest Amount” means, with respect to a Swapped
Note, the accrued interest of such Swapped Note to the Swapped Note Settlement
Date that is to be prepaid or has become immediately due and payable, as the
context requires.

30



--------------------------------------------------------------------------------











“Swapped Note Called Notional Accrued Interest Amount” means, with respect to
any Swapped Note Called Notional Amount, the payment due to the holder of the
related Swapped Note under the terms of the Swap Note Agreement to which such
holder is a party attributable to and in exchange for the Swapped Note Called
Accrued Interest Amount.
“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Note Agreement to which such
holder is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Note Agreement is not an
Initial Swap Agreement, then the “Swapped Note Called Notional Amount” in
respect of such Swapped Note shall not exceed the amount in Dollars which would
have been due to the holder of such Swapped Note under the terms of the Initial
Swap Agreement to which such holder was a party (or if such holder was never
party to an Initial Swap Agreement, then the last Initial Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of such
Swapped Note was a party), attributable to and in exchange for such Swapped Note
Called Principal and assuming that such Swapped Note Called Principal is paid on
its scheduled maturity date.
“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.
“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section 8
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires, the amount obtained by discounting all
Swapped Note Remaining Scheduled Swap Payments corresponding to the Swapped Note
Called Notional Amount of such Swapped Note from their respective scheduled due
dates to the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
such Swapped Note is payable) equal to the Swapped Note Reinvestment Yield with
respect to such Swapped Note Called Notional Amount.
“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) 0.50% plus (y) the yield to
maturity implied by the “Ask Yield(s)” reported as of 10.00 a.m. (New York City
time) on the second Business Day preceding the Swapped Note Settlement Date with
respect to such Swapped Note Called
31



--------------------------------------------------------------------------------











Notional Amount, on the display designated as “Page PX1” (or such other display
as may replace Page PX1) on Bloomberg Financial Markets for the most recently
issued actively traded on-the-run U.S. Treasury securities (“Reported”) having a
maturity equal to the Swapped Note Remaining Average Life of such Swapped Note
Called Notional Amount as of such Swapped Note Settlement Date. If there are no
such U.S. Treasury securities Reported having a maturity equal to such Swapped
Note Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Swapped Note Remaining Average Life and (2)
closest to and less than such Swapped Note Remaining Average Life.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Swapped Note
Reinvestment Yield” means, with respect to the Swapped Note Called Notional
Amount of any Swapped Note, the sum of (x) 0.50% plus (y) the yield to maturity
implied by the U.S. Treasury constant maturity yields reported for the latest
day for which such yields have been so reported as of the second Business Day
preceding the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in Federal Reserve Statistical Release H.15 (or any
comparable successor publication) for the U.S. Treasury constant maturity having
a term equal to the Swapped Note Remaining Average Life of such Swapped Note
Called Notional Amount as of such Swapped Note Settlement Date. If there is no
such U.S. Treasury constant maturity having a term equal to such Swapped Note
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Swapped Note Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Swapped Note Remaining Average Life. The
Swapped Note Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of the applicable Swapped Note.
“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (a) such Swapped Note Called Notional
Amount into (b) the sum of the products obtained by multiplying (i) the
principal component of each Swapped Note Remaining Scheduled Swap Payment with
respect to such Swapped Note Called Notional Amount by (ii) the number of years,
computed on the basis of a 360-day year comprised of twelve 30-day months and
calculated to two decimal places, that will elapse between the Swapped Note
Settlement Date with respect to such Swapped Note Called Notional Amount and the
scheduled due date of such Swapped Note Remaining Scheduled Swap Payment.

32



--------------------------------------------------------------------------------











“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Note Agreement to which such holder is a party which correspond to all payments
of the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Note
Agreement corresponding to the interest accrued on the Swapped Note Called
Principal to the Swapped Note Settlement Date) that would be due after the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount assuming that no payment of such Swapped Note Called Principal is made
prior to its originally scheduled payment date, provided that if such Swapped
Note Settlement Date is not a date on which an interest payment is due to be
made under the terms of such Swapped Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Swapped Note Settlement Date and required to be paid on such
Swapped Note Settlement Date pursuant to Section 8 or Section 12.1.
“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.



8.11. Swap Breakage.
If any Swapped Note is prepaid pursuant to Section 8.2, Section 8.3, Section 8.4
or Section 8.8 or purchased pursuant to Section 8.7, or has become or is
declared to be immediately due and payable pursuant to Section 12.1, then (a)
any resulting Net Loss in connection therewith shall be reimbursed to the holder
of such Swapped Note by the Company in Dollars upon any such prepayment or
repayment of such Swapped Note and (b) any resulting Net Gain in connection
therewith shall be deducted (i) from the Make-Whole Amount, if any, or any
principal or interest to be paid to the holder of such Swapped Note by the
Company upon any such prepayment of such Swapped Note pursuant to Section 8.2,
Section 8.3, Section 8.4 or Section 8.8 or purchased pursuant to Section 8.7 or
(ii) from the Make-Whole Amount, if any, to be paid to the holder of such
Swapped Note by the Company upon any such repayment of such Swapped Note
pursuant to Section 12.1, provided that the Make-Whole Amount in respect of such
Swapped Note may in no event be less than zero. Each holder of a Swapped Note
shall be responsible for calculating its own Net Loss or Net Gain, as the case
may be, and Swap Breakage Amount in Dollars upon the prepayment or repayment of
all or any portion of such Swapped Note, and such calculations as reported to
the Company in reasonable detail shall be binding on the Company absent
demonstrable error.

33



--------------------------------------------------------------------------------











As used in this Agreement with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which the total of the
Swapped Note Called Notional Amount and the Swapped Note Called Notional Accrued
Interest Amount exceeds the sum of (x) the total of the Swapped Note Called
Principal and the Swapped Note Called Accrued Interest Amount plus (or minus in
the case of an amount paid) (y) the Swap Breakage Amount received (or paid) by
the holder of such Swapped Note; and “Net Gain” means the amount, if any, by
which the total of the Swapped Note Called Notional Amount and the Swapped Note
Called Notional Accrued Interest Amount is exceeded by the sum of (x) the total
of the Swapped Note Called Principal and the Swapped Note Called Accrued
Interest Amount plus (or minus in the case of an amount paid) (y) the Swap
Breakage Amount received (or paid) by such holder. For purposes of any
determination of any “Net Loss” or “Net Gain,” the Swapped Note Called Principal
and the Swapped Note Called Accrued Interest Amount shall be determined by the
holder of the affected Swapped Note by converting Yen into Dollars at the
current Yen/Dollar exchange rate as determined as of 10:00 a.m. (New York City
time) on the day such Swapped Note is prepaid or accelerated as indicated on the
applicable screen of Bloomberg Financial Markets or the Reuters Screen,
respectively, and any such calculation shall be reported to the Company in
reasonable detail and shall be binding on the Company absent demonstrable error.
As used in this Agreement, “Swap Breakage Amount” means, with respect to the
Swap Note Agreement associated with any Swapped Note, in determining the Net
Loss or Net Gain, the Dollar amount that would be received (in which case the
Swap Breakage Amount shall be positive) or paid (in which case the Swap Breakage
Amount shall be negative) by the holder of such Swapped Note as if such Swap
Note Agreement had terminated due to the occurrence of an event of default or an
early termination under the ISDA 1992 Multi-Currency Cross Border Master
Agreement or ISDA 2002 Master Agreement, as applicable (the “ISDA Master
Agreement”); provided, however, that if such holder (or its predecessor in
interest with respect to such Swapped Note) was, but is not at the time, a party
to an Original Swap Agreement but is a party to a New Swap Agreement, then the
Swap Breakage Amount shall mean the lesser of (x) the gain or loss (if any)
which would have been received or incurred (by payment, through offset or
netting or otherwise) by the holder of such Swapped Note under the terms of the
Original Swap Agreement (if any) in respect of such Swapped Note to which such
holder (or any affiliate thereof) was a party (or if such holder was never a
party to an Original Swap Agreement, then the last Original Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of a
Swapped Note was a party) and which would have arisen as a result of the payment
of the Swapped Note Called Principal on the Swapped Note Settlement Date and (y)
the gain or loss (if any) actually received or incurred by the holder of such
Swapped Note, in connection with the payment of such Swapped Note Called
Principal on the Swapped Note Settlement Date, under the terms of the New Swap
Agreement to which such holder (or any affiliate thereof) is a party. The holder
of such Swapped Note will make all calculations related to the Swap Breakage
Amount in good faith and in accordance with its customary practices for
calculating such amounts under the ISDA Master Agreement pursuant to which such
Swap Note Agreement shall have been entered into and assuming for the purpose of
such calculation that there are no other transactions entered into pursuant to
such ISDA Master Agreement (other than such Swap Note Agreement).

34



--------------------------------------------------------------------------------











The Swap Breakage Amount shall be payable in Dollars.



9. AFFIRMATIVE COVENANTS.
From the date of this Agreement until the Closing and thereafter, the Company
covenants that so long as any of the Notes are outstanding:



9.1. Compliance with Law.
Without limiting Section 10.7, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



9.2. Insurance.
The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated,
except for any non-maintenance that would not reasonably be expected to have a
Material Adverse Effect.



9.3. Maintenance of Properties.
The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be conducted in the ordinary
course at all times, provided that this Section shall not prevent the Company or
any Subsidiary from discontinuing the operation and the maintenance of or
disposing of any of its properties if such discontinuance or disposal is
desirable in the conduct of its business and the Company has concluded that such
discontinuance or disposal would not, individually or in the aggregate, (i)
reasonably be expected to have a Material Adverse Effect or (ii) would not
violate the limitations set forth in Sections 10.4 and 10.5 hereof.


35



--------------------------------------------------------------------------------












9.4. Payment of Taxes and Claims.
The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Company or any Subsidiary not
permitted by Section 10.3, provided that neither the Company nor any Subsidiary
need pay any such tax or assessment or claims if (i) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the non-filing or
nonpayment, as the case may be, of any such taxes and assessments in the
aggregate would not reasonably be expected to have a Material Adverse Effect.



9.5. Corporate Existence, Etc.
Subject to Sections 10.4 and 10.5, the Company will at all times preserve and
keep in full force and effect its corporate existence, and will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence would not, individually or in the aggregate, have a Material
Adverse Effect.



9.6. [Reserved.]



9.7. Notes to Rank Pari Passu.
The Notes and all other obligations under this Agreement of the Company are and
at all times shall remain direct obligations of the Company ranking at least
pari passu in right of payment with all other Notes from time to time issued by
the Company and outstanding hereunder without any preference among themselves
and at least pari passu in right of payment with all Debt outstanding under the
Principal Credit Facilities and all other present and future Debt (actual or
contingent) of the Company which is not expressed to be subordinate or junior in
rank to any other Debt of the Company.



9.8. Subsidiary Guarantors.
(a) The Company will cause each of its Domestic Subsidiaries that guarantees, or
otherwise becomes liable at any time as a borrower or an additional
36



--------------------------------------------------------------------------------











borrower or co-borrower for or in respect of, any Debt under any Principal
Credit Facility, to deliver to each of the holders of Notes (concurrently
therewith) the following items:
(i) a duly executed Subsidiary Guaranty in scope, form and substance reasonably
satisfactory to the Required Holders;
(ii) a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7, with respect to such Domestic Subsidiary and the
Subsidiary Guaranty, as applicable; and
(iii) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes reasonably satisfactory to the
Required Holders, to the effect that the Subsidiary Guaranty by such Person has
been duly authorized, executed and delivered and that the Subsidiary Guaranty
constitutes the legal, valid and binding contract and agreement of such Person
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under its Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any document by the holders, provided that (i) if such Subsidiary
Guarantor is a guarantor in respect of any Principal Credit Facility, such
Subsidiary Guarantor has been released and discharged (or will be released and
discharged concurrently with the release of such Subsidiary Guarantor under its
Subsidiary Guaranty) under all such Principal Credit Facilities, (ii) at the
time of, and after giving effect to, such release and discharge, no Default or
Event of Default shall be existing, (iii) no amount is then due and payable
under such Subsidiary Guaranty, (iv) if in connection with such Subsidiary
Guarantor being released and discharged under any Principal Credit Facility, any
fee or other form of consideration is given to any holder of Debt under such
Principal Credit Facility for such release or discharge, the holders of Notes
shall receive equivalent consideration substantially concurrently therewith and
(v) each holder shall have received a certificate of a Responsible Officer
certifying as to the matters set forth in clauses (i) through (iv). In the event
of any such release, for purposes of Section 10.9, all Debt of such Subsidiary
shall be deemed to have been incurred concurrently with such release.



9.9. Books and Records.
The Company will, and will cause each of its Subsidiaries to, maintain in all
material respects proper books of record and account in conformity with GAAP (or
with respect to any
37



--------------------------------------------------------------------------------











Subsidiary organized and operating in a jurisdiction other than the United
States of America, in conformity to such jurisdiction’s generally accepted
accounting principles) and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.
If the Company fails to comply with any provision of Section 9 on or after the
date of this Agreement and prior to the Closing and such a failure is continuing
at the time of the Closing, then any of the Purchasers may elect not to purchase
the Notes on the date of Closing that is specified in Section 3.



10. NEGATIVE COVENANTS.
From the date of this Agreement until the Closing and thereafter, the Company
covenants that so long as any of the Notes are outstanding:



10.1. Financial Covenants.
(a) Leverage Ratio. The Company will not, as of the last day of any fiscal
quarter, permit the ratio of (i) Consolidated Debt of the Company and its
Subsidiaries as of such date to (ii) the sum of (A) Consolidated Debt of the
Company and its Subsidiaries as of such date plus (B) Consolidated Net Worth as
of such date to exceed 0.60 to 1.00.
(b) Interest Coverage Ratio. The Company will not permit the ratio of (i)
Consolidated EBITDA of the Company and its Subsidiaries for the consecutive four
fiscal quarter period ended as of the last day of any fiscal quarter of the
Company to (ii) the sum of interest payable on, and amortization of debt
discount in respect of, Debt of the Company and its Subsidiaries during such
period (calculated on a Pro Forma Basis to the extent a Material Acquisition or
Material Disposition occurred during such period), to be less than 3.00 to 1.00.



10.2. [Reserved.]



10.3. Limitation on Liens
The Company will not create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, other than:


(a) Permitted Liens;


(b) Liens securing purchase money Debt or Debt with respect to Capital Leases
incurred to finance the acquisition, repair, construction, improvement or lease
of capital
38



--------------------------------------------------------------------------------











assets in an aggregate principal amount not to exceed $300,000,000 outstanding
at any one time; provided that (i) such Liens shall be created within 365 days
of the acquisition, repair, construction, improvement or lease, as applicable,
of the related property and (ii) such Liens do not at any time encumber any
property other than the property being financed or improved by such Debt;
(c) Liens existing on the date hereof and disclosed on Schedule 10.3 hereof;


(d) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company or Liens assumed by the Company or a
Subsidiary in connection with an acquisition of assets by the Company or such
Subsidiary in an acquisition permitted hereunder; provided that such Liens were
not created in contemplation of such merger, consolidation, acquisition or such
Person becoming a Subsidiary and do not extend to any assets other than those of
the Person so merged into or consolidated with the Company or which becomes a
Subsidiary or is acquired by the Company or a Subsidiary;


(e) any replacement, extension or renewal of any Lien permitted by clauses (b),
(c) or (d) of this Section 10.3, provided that (i) no additional property shall
be encumbered by such Liens and (ii) the principal amount of Debt secured by
such Lien immediately prior to such replacement, extension or renewal shall not
be increased; and


(f) other Liens securing Debt of the Company or any Subsidiary, provided that
the sum (without duplication) of (i) the aggregate outstanding principal amount
of Debt secured by all such Liens pursuant to this clause (f) plus (ii) the
aggregate outstanding principal amount of Debt pursuant to Section 10.9(k) shall
not at any time exceed 15% of Consolidated Net Worth (determined as of the end
of the then most recently ended fiscal quarter of the Company for which
financial statements have been delivered pursuant to Section 7.1(a) or Section
7.1(b)), provided further, that notwithstanding the foregoing, the Company shall
not, and shall not permit any of its Subsidiaries to, secure pursuant to this
Section 10.3(f) any Debt outstanding under or pursuant to any Principal Credit
Facility unless and until the Notes (and any guaranty delivered in connection
therewith) shall concurrently be secured equally and ratably with such Debt
pursuant to documentation reasonably acceptable to the Required Holders in
substance and in form, including, without limitation, an intercreditor agreement
and opinions of counsel to the Company and/or any such Subsidiary, as the case
may be, from counsel that is reasonably acceptable to the Required Holders.



10.4. Sales of Assets.
The Company will not, and will not permit any Subsidiary to, sell, lease or
otherwise dispose of any substantial part (as defined below) of the assets of
the Company and its Subsidiaries; provided, however, that the Company or any
Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Company and its Subsidiaries if, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds
39



--------------------------------------------------------------------------------











the definition of “substantial part” set forth below) shall be used within 365
days of such sale, lease or disposition, in any combination:
(1) to acquire operating assets used or useful in carrying on the business of
the Company and its Subsidiaries and having a value at least equal to the value
of such assets sold, leased or otherwise disposed of (but only with respect to
that portion of such assets that exceeds the definition of “substantial part”
set forth below); and/or
(2) to prepay or retire Senior Debt of the Company and/or its Subsidiaries,
provided that (i) the Company shall offer to prepay each outstanding Note in a
principal amount which equals the Ratable Portion for such Note, and (ii) any
such prepayment of the Notes shall be made at par, together with accrued
interest thereon to, but not including, the date of such prepayment, plus any
Net Loss with respect to any Swapped Note and, subject to Section 8.11, less any
Net Gain with respect to any Swapped Note, but without the payment of the
Make-Whole Amount, if any. Any offer of prepayment of the Notes pursuant to this
Section 10.4 shall be given to each holder of the Notes by written notice that
shall be delivered not less than fifteen (15) days and not more than sixty (60)
days prior to the proposed prepayment date. Each such notice shall state that it
is given pursuant to this Section and Section 8.4 of this Agreement, that the
offer set forth in such notice must be accepted by such holder in writing and
shall also set forth (i) the prepayment date, (ii) a description of the
circumstances which give rise to the proposed prepayment and (iii) a calculation
of the Ratable Portion for such holder’s Notes. Each holder of the Notes which
desires to have its Notes prepaid shall notify the Company in writing delivered
not less than five (5) Business Days prior to the proposed prepayment date of
its acceptance of such offer of prepayment. The Company shall prepay on the
prepayment date the Ratable Portion of Notes held by each holder of Notes that
has accepted such offer, together with accrued interest thereon.
As used in this Section 10.4, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period beginning on the first day of the 12th complete
calendar month preceding the date of such sale, lease or other disposition and
ending on such date, exceeds 15% of the book value of Consolidated Total Assets,
determined as of the end of the fiscal quarter immediately preceding such sale,
lease or other disposition; provided that there shall be excluded from any
determination of a “substantial part” (i) any sale or disposition of assets in
the ordinary course of business of the Company and its Subsidiaries, (ii) any
transfer of assets from the Company to any Subsidiary or from any Subsidiary to
the Company or a Subsidiary, (iii) any sale or transfer of property acquired by
the Company or any Subsidiary after the date of this Agreement to any Person
within 365 days following the acquisition or construction of such property by
the Company or any Subsidiary if the Company or a Subsidiary shall concurrently
with such sale or transfer, lease such property, as lessee, (iv)
40



--------------------------------------------------------------------------------











any sale or disposition of obsolete, worn-out, uneconomical or surplus assets
and (v) foreclosures on, or condemnations of, assets.

10.5. Merger and Consolidation.
The Company will not, and will not permit any of its Subsidiary Guarantors to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets as an entirety in a single transaction or
series of transactions to any Person, unless:
(a) in the case of any such transaction involving the Company, either the
Company is the surviving Person or the successor formed by such consolidation or
the survivor of such merger or the Person that acquires by conveyance, transfer
or lease all or substantially all of the assets of the Company as an entirety,
as the case may be, (i) shall be a solvent corporation or limited liability
company organized and existing under the laws of the United States or any state
thereof (including the District of Columbia), (ii) shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (iii) shall have caused to be delivered to each holder of any
Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption hereunder
are enforceable in accordance with their terms and comply with the terms hereof;
(b) in the case of any such transaction involving a Subsidiary Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (i) the Company, such Subsidiary Guarantor or another Subsidiary
Guarantor; (ii) a solvent corporation or limited liability company (other than
the Company or another Subsidiary Guarantor) that is organized and existing
under the laws of the United States or any state thereof (including the District
of Columbia) or the jurisdiction of organization of such Subsidiary Guarantor,
provided that such corporation or limited liability company, to the extent not
the Subsidiary Guarantor, shall have executed and delivered to each holder of
Notes its assumption of the due and punctual performance and observance of each
covenant and condition of the Subsidiary Guaranty of such Subsidiary Guarantor,
and (B) the Company shall have caused to be delivered to each holder of Notes an
opinion of nationally recognized independent counsel in the appropriate
jurisdiction(s), or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption hereunder are enforceable in accordance with their terms and
comply with the terms hereof; or (iii) any other Person so long as the
transaction is treated as a disposition of all of the assets of such Subsidiary
Guarantor for purposes of Section 10.4 and, based on such characterization,
would be permitted pursuant to Section 10.4;

41



--------------------------------------------------------------------------------











(c) each Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding
at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
(d) immediately before and immediately after giving effect to such transaction
or each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.5, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (z) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from its Subsidiary Guaranty in
accordance with Section 9.8(b) in connection with or immediately following such
conveyance, transfer or lease.



10.6. Transactions with Affiliates.
The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including, without limitation, to the extent Material, the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except upon fair
and reasonable terms that are not materially less favorable, taken as a whole,
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate; provided, that the
foregoing restriction shall not apply to any of the following: (a) reasonable
and customary fees paid to members of the board of directors (or similar
governing body) of the Company and its Subsidiaries; (b) compensation
arrangements (including severance arrangements to the extent approved by a
majority of the disinterested members of the Company’s or the applicable
Subsidiary’s board of directors (or similar governing body) or the applicable
committee thereof) for present or former officers and other employees entered
into in the ordinary course of business; (c) indemnities provided for the
benefit of directors, officers or employees of the Company and its Subsidiaries
in the ordinary course of business; and (d) loans and advances to employees of
the Company and its Subsidiaries permitted hereunder, in each case under this
clause (d), solely to the extent consistent with past practices and in the
ordinary course of business. As used herein, “Material” shall mean an amount
equal to at least 5% of book value of the consolidated assets of the Company and
its Subsidiaries.




42



--------------------------------------------------------------------------------











10.7. Terrorism Sanctions Regulations.
Neither the Company will nor will it permit any Controlled Entity to (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or indirectly have any investment in or
engage in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would be in violation of any U.S.
Economic Sanctions applicable to the Company or such Controlled Entity, or (ii)
would result in the imposition of any U.S. Economic Sanctions against the
Company or such Controlled Entity, except, in the case of this clause (b), to
the extent that such violation or sanctions, if imposed, could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.



10.8. Line of Business.
The Company will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement.



10.9. Subsidiary Debt.
The Company will not permit any of its Subsidiaries to create or suffer to exist
any Debt other than:
(a) Debt owed to the Company or any other Subsidiary of the Company;
(b) Debt existing on the date hereof and disclosed on Schedule 10.9 hereof;
(c) purchase money Debt or Debt with respect to Capital Leases incurred to
finance the acquisition, repair, construction, improvement or lease of capital
assets in an aggregate principal amount not to exceed $300,000,000 outstanding
at any one time;
(d) Debt of any Subsidiary Guarantor (so long as the requirements of Section 9.8
shall have been met);
(e) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;
(f) Debt of a Person existing at the time such Person is merged into or
consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company or Debt of any Person that is assumed by a Subsidiary
in connection with an acquisition of assets by such Subsidiary in an acquisition
permitted hereunder, provided that such Debt shall not have been incurred in
contemplation of such
43



--------------------------------------------------------------------------------











merger, consolidation or acquisition or such Person becoming a Subsidiary of the
Company;
(g) Debt with respect to Swap Agreements incurred in the ordinary course of
business and not for speculative purposes;
(h) Debt under bid bonds, performance bonds, surety bonds, bonds to secure
statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation) and similar
obligations, in each case, incurred by such Subsidiaries in the ordinary course
of business, including guarantees or obligations with respect to letters of
credit supporting such bid bonds, performance bonds, surety bonds and similar
obligations;
(i) Debt deemed to exist in connection with agreements providing for
indemnification, adjustment of purchase price, deferred purchase price, escrow
arrangements, earn-outs or similar obligations, or from guaranties, surety bonds
or performance bonds securing the performance of the Company or any of its
Subsidiaries pursuant to such agreements, in connection with acquisitions or
dispositions permitted hereunder;
(j) Debt which serves to extend, replace, refund, renew, defease or refinance
any Debt incurred under clause (b) or clause (f) of this Section 10.9 that does
not increase the outstanding principal amount thereof (other than with respect
to unpaid accrued interest and premiums (including tender premiums) thereon, any
committed or undrawn amounts, defeasance costs, underwriting discounts, fees,
commissions and expenses associated with such Debt); and
(k) additional Debt, provided that the sum (without duplication) of (i) the
aggregate outstanding principal amount of Debt pursuant to this clause (k) plus
(ii) the aggregate outstanding principal amount of Debt secured by Liens
pursuant to Section 10.3(f) shall not at any time exceed 15% of Consolidated Net
Worth (determined as of the end of the then most recently ended fiscal quarter
of the Company for which financial statements have been provided pursuant to
Section 7.1(a) or Section 7.1(b)).
Prior to the Closing, if the Company fails to comply with any provision of
Section 10 before or after giving effect to the issuance of the Notes on a pro
forma basis, and if such a failure is continuing at the time of the Closing,
then any of the Purchasers may elect not to purchase its Notes on the date of
Closing that is specified in Section 3.



11. EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

44



--------------------------------------------------------------------------------











(a) the Company defaults in the payment of any principal or Make-Whole Amount or
Net Loss, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c) (i) the Company defaults in the performance of or compliance with any term
contained in Section 10 or (ii) any Subsidiary Guarantor defaults in the
performance of or compliance with any term of the Subsidiary Guaranty beyond any
period of grace or cure period provided with respect thereto; or
(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or
(e) any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor, or any Subsidiary
Guarantor challenges the validity, binding nature or enforceability of any such
Subsidiary Guaranty; or
(f) any representation or warranty made in writing by or on behalf of the
Company or any Subsidiary Guarantor in this Agreement or any Subsidiary Guaranty
or by any officer of the Company or any Subsidiary Guarantor in any writing
furnished in connection with the transactions contemplated hereby or by any
Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or
(g) (i) the Company, any Material Subsidiary or any Subsidiary Guarantor is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest (in the payment amount
of at least $100,000) on any Debt other than the Notes that is outstanding in an
aggregate principal amount of at least $100,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company, any Material Subsidiary or
any Subsidiary Guarantor is in default in the performance of or compliance with
any term of any instrument, mortgage, indenture or other agreement relating to
any Debt other than the Notes in an aggregate principal amount of at least
$100,000,000 or any other condition exists, and as a consequence of such default
or condition such Debt has become, or has been declared (or, after any
applicable grace period, one or more Persons are entitled to declare such Debt
to be), due and payable, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests or a
prepayment or redemption required solely as
45



--------------------------------------------------------------------------------











a result of the proceeds of such Debt not having been applied to consummate a
transaction or toward any other purpose for which such Debt was incurred), (x)
the Company, any Material Subsidiary or any Subsidiary Guarantor has become
obligated to purchase or repay Debt other than the Notes before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $100,000,000 or (y) after any
applicable grace period, one or more Persons have the right to require the
Company or any Subsidiary so to purchase or repay such Debt; or
(h) the Company, any Material Subsidiary or any Subsidiary Guarantor (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(i) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company, any Material Subsidiary or any
Subsidiary Guarantor, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any Material
Subsidiary or any Subsidiary Guarantor, or any such petition shall be filed
against the Company, any Material Subsidiary or any Subsidiary Guarantor and
such petition shall not be dismissed within 60 days; or
(j) [Reserved;] or
(k) a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $100,000,000 are rendered against one or more of
the Company, any Material Subsidiary or any Subsidiary Guarantor and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
(l) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under section 4042 of ERISA to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the
46



--------------------------------------------------------------------------------











meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, shall exceed $100,000,000, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that could increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.
As used in Section 11(l), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.



12. REMEDIES ON DEFAULT, ETC.



12.1. Acceleration.
(a) If an Event of Default with respect to the Company described in paragraph
(h) or (i) of Section 11 (other than an Event of Default described in clause (i)
of paragraph (h) or described in clause (vi) of paragraph (h) by virtue of the
fact that such clause encompasses clause (i) of paragraph (h)) has occurred, all
Notes then outstanding shall automatically become immediately due and payable.
(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in aggregate principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all Notes then outstanding to be immediately due and payable.
(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Notes, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by such holder or holders to be immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) plus (ii) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law) plus (iii) any
Net Loss with respect to any Swapped Note, shall all be immediately due and
payable, in each and every case without presentment, demand, protest or further
notice, all of
47



--------------------------------------------------------------------------------











which are hereby waived. The Company acknowledges, and the parties hereto agree,
that each holder of a Note has the right to maintain its investment in the Notes
free from repayment by the Company (except as herein specifically provided for)
and that the provision for payment of a Make-Whole Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.



12.2. Other Remedies.
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or
Subsidiary Guaranty, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.



12.3. Rescission.
At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Required Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, and Net Loss, if any, on such Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount and Net Loss, if any,
and (to the extent permitted by applicable law) any overdue interest in respect
of such Notes, at the Default Rate, (b) neither the Company nor any other Person
shall have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 18, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.



12.4. No Waivers or Election of Remedies, Expenses, Etc.
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or by any Note upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting its obligations under Section 16, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover
48



--------------------------------------------------------------------------------











all costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.



13. RESERVED.



14. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.



14.1. Registration of Notes.
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of all Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of the Notes.



14.2. Transfer and Exchange of Notes.
Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 19(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request in accordance with this
Agreement, and shall be substantially in the form of the Note originally issued
hereunder. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than ¥100,000,000, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than ¥100,000,000.
Any transferee, by its acceptance of a Note registered in its name (or the name
of its nominee), shall be deemed to have made the representation set forth in
Section 6.3, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to
49



--------------------------------------------------------------------------------











the effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under section 406(a) of ERISA.
The Notes have not been registered under the Securities Act (or, to the extent
applicable, the Financial Instruments and Exchange Act) or under the securities
laws of any state and may not be transferred or resold unless registered under
the Securities Act (or, to the extent applicable, the Financial Instruments and
Exchange Act) and all applicable state securities laws or unless an exemption
from the requirement for such registration is available.



14.3. Replacement of Notes.
Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 19(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b) in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note as such lost, stolen, destroyed or mutilated Notes issued by the Company,
dated and bearing interest from the date to which interest shall have been paid
on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.



15. PAYMENTS ON NOTES.



15.1. Place of Payment.
Subject to Section 15.2, payments of principal, Make-Whole Amount, if any, Net
Loss, if any, and interest becoming due and payable on the Notes shall be made
in New York, New York at the principal office of Bank of America, N.A. in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of such Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.


50



--------------------------------------------------------------------------------












15.2. Home Office Payment.
So long as any Purchaser or such Purchaser’s nominee shall be the holder of any
Note, and notwithstanding anything contained in Section 15.1 or in such Note to
the contrary, the Company will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, Net Loss, if any, interest and all other
amounts becoming due hereunder by the method and at the address specified for
such purpose for such Purchaser on Schedule A hereto, or by such other method or
at such other address as such Purchaser shall have from time to time specified
to the Company in writing for such purpose, without the presentation or
surrender of such Note or the making of any notation thereon, except that upon
written request of the Company made concurrently with or reasonably promptly
after payment or prepayment in full of any Note issued by the Company, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 15.1. Prior to any sale or other disposition of any Note held by any
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 14.2. The Company will afford the benefits
of this Section 15.2 to any Institutional Investor that is the direct or
indirect transferee of any Note issued by the Company and purchased by a
Purchaser under this Agreement that has made the same agreement relating to such
Note as the Purchasers have made in this Section 15.2.



16. EXPENSES, ETC.



16.1. Transaction Expenses.
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all out-of-pocket costs and expenses (including reasonable and
documented attorneys’ fees of a special counsel for the Purchasers and, if
reasonably required by the Required Holders, local or other counsel) reasonably
incurred by each Purchaser and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, the Notes and any Subsidiary Guaranty
(whether or not such amendment, waiver or consent becomes effective) including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, the Notes or any Subsidiary Guaranty or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Notes or any Subsidiary Guaranty, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby, by the Notes and any
Subsidiary Guaranty and (c) the costs and expenses incurred in connection with
the initial filing of this Agreement and all related documents and financial
information with the
51



--------------------------------------------------------------------------------











SVO provided that such costs and expenses under this clause (c) shall not exceed
$30,500. The Company will pay, and will save each Purchaser and each other
holder of a Note harmless from, (i) all claims in respect of any fees, costs or
expenses if any, of brokers and finders (other than those, if any, retained by a
Purchaser or other holder in connection with its purchase of the Notes) and (ii)
any and all wire transfer fees that any bank deducts from any payment under such
Note to such holder or otherwise charges to a holder of a Note with respect to a
payment under such Note.

16.2. Survival.
The obligations of the Company under this Section 16 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Notes or any Subsidiary Guaranty, and the termination of
this Agreement.



17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein or in any certificate or
other instrument delivered by or on behalf of the Company pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Notes, the purchase or transfer by any Purchaser of any such Note or portion
thereof or interest therein and the payment of any Note and may be relied upon
by any subsequent holder of any such Note, regardless of any investigation made
at any time by or on behalf of any Purchaser or any other holder of any such
Note. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranty embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof (other than the Company’s undertakings
with respect to any swap indemnity letter, in each case issued on or about May
30, 2019, which shall survive).



18. AMENDMENT AND WAIVER.



18.1. Requirements.
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 6 or 22 hereof, or any defined term (as it is used therein),
will be effective as to any holder of Notes unless consented to by such holder
of Notes in writing, and (b) no such amendment or waiver may, without the
written consent of each holder of a Note at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates and any Notes held by
parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes), (A) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of
52



--------------------------------------------------------------------------------











computation of interest (if such change results in a decrease in the interest
rate), the Make-Whole Amount, if any, or the Net Loss, Net Gain or Swap Breakage
Amount, (B) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver or the
principal amount of the Notes that the Purchasers are to purchase pursuant to
Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4 or (C) amend any of Sections 8 (except as otherwise provided therein),
11(a), 11(b), 12, 18, 21 or 24.9.



18.2. Solicitation of Holders of Notes.
(a) Solicitation. The Company will provide each Purchaser (prior to the Closing)
and each holder of the Notes (irrespective of the amount of Notes then owned by
it) with such information as requested, in advance of the date a decision is
required, to enable such Purchaser (prior to the Closing) and such holder to
make an informed and considered decision with respect to any proposed amendment,
waiver or consent in respect of any of the provisions hereof or of the Notes or
any Subsidiary Guaranty. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 18 to each Purchaser (prior to the Closing) and each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite Purchasers
(prior to the Closing) or holders of Notes.
(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any
Purchaser (prior to the Closing) or holder of Notes as consideration for or as
an inducement to the entering into by such Purchaser (prior to the Closing) or
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or any Subsidiary Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
is concurrently provided, on the same terms, ratably to each Purchaser (prior to
the Closing) and each holder of Notes then outstanding even if such Purchaser
(prior to the Closing) or holder did not consent to such waiver or amendment.
(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 18 or any Subsidiary Guaranty by a holder of Notes that has transferred
or has agreed to transfer its Notes to the Company, or any Subsidiary or
Affiliate thereof and has provided or has agreed to provide such written consent
as a condition to such transfer shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.




53



--------------------------------------------------------------------------------











18.3. Binding Effect, Etc.
Any amendment or waiver consented to as provided in this Section 18 or any
Subsidiary Guaranty applies equally to all Purchasers and holders of Notes and
is binding upon them and upon each future holder of any Note and upon the
Company without regard to whether such Note has been marked to indicate such
amendment or waiver. No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and any Purchaser or holder of any Note nor any delay in
exercising any rights hereunder or under any Note or Subsidiary Guaranty shall
operate as a waiver of any rights of any Purchaser or holder of such Note. As
used herein, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.



18.4. Notes Held by the Company, Etc.
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Notes or any Subsidiary Guaranty, or have directed the taking of
any action provided herein or in the Notes or any Subsidiary Guaranty to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.



19. NOTICES.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
a nationally recognized overnight delivery service (charges prepaid), (b) by
registered or certified mail with return receipt requested (postage prepaid), or
(c) by a nationally recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(i) if to a Purchaser or its nominee, to such Purchaser or its nominee at the
address specified for such communications in Schedule A to this Agreement, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing pursuant to this Section 19;
(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing pursuant to this
Section 19, or
(iii) if to the Company, to the Company at the address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
54



--------------------------------------------------------------------------------











General Counsel of the Company, or at such other address as the Company shall
have specified to the holder of each Note in writing.
Notices under this Section 19 will be deemed given only when actually received.

20. REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from challenging the
accuracy of any such reproduction.



21. CONFIDENTIAL INFORMATION.
For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes),
(ii) such Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 21, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information
55



--------------------------------------------------------------------------------











to be bound by the provisions of this Section 21), (v) any Person from which
such Purchaser offers to purchase any security of the Company (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 21), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, any
Subsidiary Guaranty and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 21 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 21.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 21, this Section 21 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 21
shall supersede any such other confidentiality undertaking.

22. SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 22),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 22), shall no longer be deemed to
56



--------------------------------------------------------------------------------











refer to such Substitute Purchaser, but shall refer to such original Purchaser
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement.



23. [RESERVED.]



24. MISCELLANEOUS.



24.1. Successors and Assigns.


All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.



24.2. Payments Due on Non-Business Days.
Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.6 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount, interest or Net Loss on any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day.



24.3. Accounting Terms; GAAP; Pro Forma Calculations.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature used herein shall be construed in accordance with generally
accepted accounting principles in the United States of America as in effect from
time to time (“GAAP”); provided that, if the Company notifies each holder of the
Notes that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the Required
Holders notify the Company that the Required Holders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (a) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Company or any Subsidiary at “fair
57



--------------------------------------------------------------------------------











value”, as defined therein, (b) without giving effect to any treatment of Debt
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof, and (c) without
giving effect to Accounting Standards Update No. 2016-02, Lease: Topic 842
issued by the Financial Accounting Standards Board.
(b) All pro forma computations required to be made hereunder giving effect to
any acquisition, disposition or issuance, incurrence or assumption of Debt, or
other transaction shall in each case be calculated after giving pro forma effect
thereto (and, in the case of any pro forma computation made hereunder, to
determine whether such acquisition, disposition or issuance, incurrence or
assumption of Debt or other transaction is permitted to be consummated
hereunder) immediately after giving effect to such acquisition, disposition or
issuance, incurrence or assumption of Debt (and to any other such transaction
consummated since the first day of the period for which such pro forma
computation is being made and on or prior to the date of such computation) as if
such transaction had occurred on the first day of the Reference Period most
recently ended for which financial statements shall have been delivered pursuant
to Section 7.1(a) or 7.1(b), and, to the extent applicable, the historical
earnings and cash flows associated with the assets acquired or disposed of, any
related incurrence or reduction of Debt and any related cost savings, operating
expense reductions and synergies, all in accordance with (and, in the case of
cost savings, operating expense reductions and synergies, to the extent
permitted by) Article 11 of Regulation S-X under the Securities Act. If any Debt
bears a floating rate of interest and is being given pro forma effect, the
interest on such Debt shall be calculated as if the rate in effect on the date
of determination had been the applicable rate for the entire period for which
such pro forma computation is being made (taking into account any Swap Agreement
applicable to such Debt).



24.4. Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.



24.5. Construction.
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by
58



--------------------------------------------------------------------------------











any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.



24.6. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.



24.7. Governing Law.
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

24.8. Jurisdiction and Process; Waiver of Jury Trial.
(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in Section
24.8(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to the Company at its address specified in Section 19 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

59



--------------------------------------------------------------------------------











(c) Nothing in this Section 24.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes, any Subsidiary Guaranty or any other
document executed in connection herewith or therewith.



24.9. Obligation to Make Payment in Yen.
Subject to Section 8.10(b) and 8.11, any payment on account of an amount that is
payable hereunder or under the Notes in Yen which is made to or for the account
of any holder of Notes in any other currency, whether as a result of any
judgment or order or the enforcement thereof or the realization of any security
or the liquidation of the Company or any Subsidiary, shall constitute a
discharge of the obligation of the Company under this Agreement or the Notes
only to the extent of the amount of Yen which such holder could purchase in the
foreign exchange markets in London, England, with the amount of such other
currency in accordance with normal banking procedures at the rate of exchange
prevailing on the London Banking Day following receipt of the payment first
referred to above. If the amount of Yen that could be so purchased is less than
the amount of Yen originally due to such holder, the Company agrees to the
fullest extent permitted by law, to indemnify and save harmless such holder from
and against all loss or damage arising out of or as a result of such deficiency.
This indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the Notes, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under the Notes or under any judgment or order. As used herein the term “London
Banking Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.
* * * * *
The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth. This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.






60



--------------------------------------------------------------------------------















Very truly yours,
DENTSPLY SIRONA INC.
By: /s/ William E. Reardon
Name: William E. Reardon
Title: Vice President & Treasurer
By: /s/ Andy Smith
Name: Andy Smith
Title: Assistant Treasurer


Accepted as of the date first written above.

[Signature Page to Note Purchase Agreement – Dentsply]

--------------------------------------------------------------------------------











Accepted as of the date first written above.


BRIGHTHOUSE LIFE INSURANCE COMPANY
By:  MetLife Investment Advisors, LLC, Its Investment Manager


By: /s/ Judith A Gulotta  
Name: Judith A. Gulotta
Title: Managing Director




METLIFE INSURANCE K.K.
By:  MetLife Investment Advisors, LLC, Its Investment Manager


By: /s/ John A. Wills 
Name: John A. Wills
Title: Managing Director



[Signature Page to Note Purchase Agreement – Dentsply]

--------------------------------------------------------------------------------











THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
By: Northwestern Mutual Investment Management Company, LLC,
its investment adviser


By: /s/ Brian P. McDonald 
Name: Brian P. McDonald
Title: Managing Director

[Signature Page to Note Purchase Agreement – Dentsply]

--------------------------------------------------------------------------------











HARTFORD FIRE INSURANCE COMPANY
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY
By:  Hartford Investment Management Company,
their Investment Manager


By: /s/ Dawn Bruneau 
Name: Dawn Bruneau
Title: Vice President




[Signature Page to Note Purchase Agreement – Dentsply]

--------------------------------------------------------------------------------











SCHEDULE B


DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Affected Noteholder” is defined within the definition of “Noteholder Sanctions
Event”.
“Affected Notes” is defined in Section 8.8(a).
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” is defined in Section 18.3.
“Anti-Corruption Laws” is defined in Section 5.16(d)(1).
“Anti-Money Laundering/Anti-Terrorism Laws” is defined in Section 5.16(c).
“Bank Credit Agreements” means (a) the RCF; (b) that certain Credit Agreement,
dated as of August 26, 2013, by and among the Company, PNC Bank, National
Association, as administrative agent, the lenders party thereto and the other
financial institutions party thereto, as amended by that certain Amendment No. 1
dated as of November 30, 2015, as the same may be further amended, restated,
amended and restated, joined, supplemented or otherwise modified from time to
time, and any renewals, extensions or replacements thereof; and (c) that certain
Loan Agreement, dated as of September 22, 2014 (the loans made thereunder being
referred to herein as the “September 2014 Loan”), by and among the Company, the
lenders party thereto, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
administrative agent, as amended by that certain Amendment No. 1, dated as of
December 18, 2018, by and among Dentsply International Inc., the lenders party
thereto, and the Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent, as
the same may be further amended, restated, amended and restated, joined,
supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof, which, collectively, constitute the primary
bank credit facilities of the Company and its Subsidiaries.

Schedule B-1



--------------------------------------------------------------------------------











“Blocked Person” is defined in Section 5.16(a).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City, New York or Tokyo, Japan are required or
authorized to be closed.
“Called Principal” is defined in Section 8.10.
“Capital Lease” means any lease that has been or is required to be, in
accordance with GAAP, recorded as a capitalized lease; provided that for all
purposes hereunder, the amount of obligations under any Capital Lease shall be
the amount thereof accounted for as a liability on a balance sheet in accordance
with GAAP.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change of Control” means any of the following events or circumstances: (a) any
Person or related Persons constituting a “group” for purposes of Section 14(d)
of the Exchange Act shall have acquired “beneficial ownership” of a majority of
the Voting Stock of the Company or (b) during any period of up to 24 consecutive
months commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Company shall cease for
any reason (other than due to death or disability) to constitute a majority of
the board of directors of the Company (except to the extent that individuals who
at the beginning of such 24-month period were replaced by individuals (x)
elected by a majority of the remaining members of the board of directors of the
Company, (y) nominated for election by a majority of the remaining members of
the board of directors of the Company and thereafter elected as directors by the
shareholders of the Company or (z) whose election or nomination was approved by
a majority of the remaining members of the board of directors of the Company).
“Closing” is defined in Section 3.
“Closing Date” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” is defined in the introductory paragraph of this Agreement.
“Confidential Information” is defined in Section 21.

Schedule B-2



--------------------------------------------------------------------------------











“Consignment Agreements” means, collectively, (a) that certain
Consignment Agreement dated as of February 15, 2002 by and between Umicore AG &
Co. KG and the Company, (b) that certain Consignment and Forward Contracts
Agreement dated as of December 20, 2001, as amended on January 30, 2002,
December 10, 2003, December 26, 2007 and on July 15, 2016, by and between The
Bank of Nova Scotia and the Company, (c) that certain Consignment
Agreement dated as of January 30, 2002 by and between Commerzbank AG, Frankfurt
and the Company, (d) that certain Consignment Agreement dated as of December 20,
2001 by and between JPMorgan Chase Bank and the Company, and (e) that certain
Consignment Agreement dated as of April 29, 2013 by and between The
Toronto-Dominion Bank and the Company, in each case as each may be amended,
restated, supplemented or otherwise modified from time to time.
“Consolidated” means the consolidation of accounts in accordance with GAAP.
“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as Capital Leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Swap Agreements, (h)
all debt of others referred to in clauses (a) through (g) above or clause (i)
below (collectively, “Guaranteed Debt”) guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Guaranteed Debt or to
advance or supply funds for the payment or purchase of such Guaranteed Debt, (2)
to purchase or lease property or services, primarily for the purpose of enabling
the debtor to make payment of such Guaranteed Debt or to assure the holder of
such Guaranteed Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective
Schedule B-3



--------------------------------------------------------------------------------











of whether such property is received or such services are rendered) or (4)
otherwise to assure a creditor against loss, and (i) all Debt referred to in
clauses (a) through (h) above (including Guaranteed Debt) secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt (and if such Person has not
assumed or become liable for such Debt of others, then the amount of Debt of
such Person shall be the lesser of (A) the amount of such Debt of others and (B)
the fair market value of such property, as determined by such Person in good
faith); provided that, Debt of the Company and its Subsidiaries shall not
include (i) Debt incurred in connection with the Consignment Agreements relating
to the consignment of precious metals between the Company and certain
counterparties or (ii) unfunded pension obligations.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means, with respect to the Notes, the rate of interest that is
the greater of (a) 2% per annum above the rate of interest then in effect
pursuant to clause (a) of the first paragraph of such Notes or (b) 2% over the
rate or interest publicly announced by JPMorgan Chase Bank in New York, New York
as its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Discounted Value” is defined in Section 8.10(a).
“Dollars” or “$” means the lawful currency of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, (e) other non-cash charges (less unusual or
non-recurring non-cash income or gains), (f) any extraordinary, non-recurring or
unusual fees, expenses or other charges incurred in connection with any
acquisition or merger consummated by the Company or a Subsidiary (including the
issuance or repayment of Debt related to such acquisition or merger), and any
corporate reorganization and integration activities which are related to such
acquisition or merger, in each case determined in accordance with GAAP for such
period and (g) charges and expenses incurred prior to December 31, 2018 in
connection with the Company’s publicly announced efficiency initiatives, which
includes, but is not limited to, costs and expenses in connection with
discontinued operations, retention, severance and related employee benefits,
systems
Schedule B-4



--------------------------------------------------------------------------------











establishment costs, excess pension charges, contract termination costs, costs
to close and/or consolidate facilities and relocate employees, integration
costs, other business optimization costs and costs associated with establishing
new facilities or reserves deducted (and not added back) in such period not
exceeding $200,000,000 in the aggregate for such period, provided that the
aggregate amount available to be added back pursuant to this clause (g) shall
not exceed $200,000,000 during the term of this Agreement. For the purposes of
calculating EBITDA for any period of four (4) consecutive fiscal quarters (each
such period, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the EBITDA for such Reference Period shall be reduced by an amount equal to the
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the EBITDA (if negative) attributable thereto for such Reference Period, and
(ii) if during such Reference Period the Company or any Subsidiary shall have
made a Material Acquisition, EBITDA for such Reference Period shall be
calculated after giving effect thereto on a Pro Forma Basis as if such Material
Acquisition occurred on the first day of such Reference Period.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Financial Instruments and Exchange Act” or “FIEA” is defined in Section 6.4(a).
“Foreign Subsidiary” means any Subsidiary (a) that is a CFC, or (b) all or
substantially all of the assets of which consist of equity interests in one or
more CFCs as determined by the Company and certified to the holders of Notes
from time to time.

Schedule B-5



--------------------------------------------------------------------------------











“GAAP” is defined in Section 24.3.
“Governmental Authority” means


(a) the government of
(i) The United States of America or any state or other political subdivision
thereof, or
(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which has jurisdiction over any properties of the
Company or any Subsidiary, or
(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1.
“Implied Rate Yen Yield” is defined in Section 8.10(a).
“INHAM Exemption” is defined in Section 6.3(e).
“Initial Swap Agreement” is defined in Section 8.10(b).
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 of the aggregate principal amount of the Notes
then outstanding, (c) any
Schedule B-6



--------------------------------------------------------------------------------











bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.
“ISDA Master Agreement” is defined in Section 8.11.
“Japan Purchaser” is defined in Section 6.4.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Make-Whole Amount” is defined in Section 8.10.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) by the Company or any Subsidiary of property or
series of related acquisitions of property that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the common
stock or other equity interests of a Person, and (b) involves the payment of
consideration by the Company and its Subsidiaries in excess of $200,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor that is a Material Subsidiary to perform its obligations
under the Subsidiary Guaranty (if any) or (d) the validity or enforceability of
this Agreement, the Notes or the Subsidiary Guaranty (if any).
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property (other than
transactions among the Company and its Subsidiaries) that yields gross proceeds
to the Company or any of its Subsidiaries in excess of $200,000,000.
“Material Subsidiary” means, at any time, any Subsidiary of the Company which,
together with all other Subsidiaries of such Subsidiary, accounts for more than
(a) 5% of the
Schedule B-7



--------------------------------------------------------------------------------











Consolidated assets of the Company and its Subsidiaries, determined as of the
end of the then most recently ended fiscal quarter of the Company or (b) 5% of
Consolidated revenue of the Company and its Subsidiaries, determined for the
then most recently ended period of four consecutive fiscal quarters of the
Company.
“Maturity Date” is defined in the first paragraph of each Note.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NAIC Annual Statement” is defined in Section 6.3(a).
“Net Gain” is defined in Section 8.11.
“Net Loss” is defined in Section 8.11.
“Net Worth” means the consolidated stockholder’s equity of the Company and its
Subsidiaries, as defined according to GAAP.
“New Swap Agreement” is defined in Section 8.10(b).
“Non-Swapped Note” is defined in Section 8.10(a).
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Note” and “Notes” is defined in Section 1.
“Noteholder Sanctions Event” means, with respect to any holder of a Note (an
“Affected Noteholder”), such holder or any of its Affiliates being in violation
of or the target of any U.S. Economic Sanctions as a result of the Company or
any Controlled Entity becoming a Blocked Person or, directly or indirectly,
having any investment in or engaging in any dealing or
Schedule B-8



--------------------------------------------------------------------------------











transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Blocked Person.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Order for Enforcement of FIEA” is defined in Section 6.4(b).
“Original Swap Agreement” is defined in Section 8.10(b).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Lien” means each of the following: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 9.4 hereof; (b) Liens imposed by law, such as landlords’, banks’ (and
rights of set-off), warehousemen’s, materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days; (c) pledges or deposits to secure obligations under workers’
compensation laws, laws related to unemployment insurance and other types of
social security or similar legislation or Liens to secure public or statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations;
(d) easements, rights of way, restrictions, encroachments, encumbrances and
other defects or irregularities in title to real property that do not render
title to the property encumbered thereby unmarketable or materially adversely
affect the use of such property for its present purposes; (e) interest or title
of a lessor, lessee, sublessor or sublessee under any lease or sublease
permitted hereunder and any interest or title of a licensor, licensee,
sublicensor or sublicensee under any license or sublicense permitted hereunder;
(f) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement permitted hereunder and Liens on
trusts, cash or cash equivalents, or other funds in connection with defeasance,
discharge or redemption of Debt, pending consummation of a strategic transaction
or similar
Schedule B-9



--------------------------------------------------------------------------------











obligations; (g) purported Liens evidenced by the filing of precautionary
Uniform Commercial Code financing statements (or any similar precautionary
filings) relating solely to operating leases of personal property entered into
in the ordinary course of business; (h) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with importation of goods; (i) any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property; (j) Liens arising out of judgments, decrees, orders or
awards that do not constitute an Event of Default under Section 11; and (k)
Liens arising by reason of deposits necessary to obtain standby letters of
credit in the ordinary course of business.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Principal Credit Facility” means (a) each Bank Credit Agreement, as the same
may be amended, restated or otherwise modified from time to time, or such other
principal credit facility or facilities of the Company as may from time to time
refinance or replace any such facility and (b) any committed or funded debt
facility of the Company with an aggregate facility size of at least $100,000,000
(or the equivalent thereof in the relevant currency), as of any date of
determination.
“Pro Forma Basis” means on a basis in accordance with Section 24.3(b).
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Prepayment Date” is defined in Section 8.3(c).
“PTE” is defined in Section 6.3(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 14.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial holder (though a nominee) of such
Schedule B-10



--------------------------------------------------------------------------------











Note as the result of a transfer thereof pursuant to Section 14.2 shall cease to
be included within the meaning of “Purchaser” of such note for the purposes of
this Agreement upon such transfer.
“QPAM Exemption” is defined in Section 6.3(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Qualified Institutional Investor” is defined in Section 6.4(b).
“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Debt in accordance with Section 10.4(2), multiplied by (y)
a fraction the numerator of which is the outstanding principal amount of such
Note and the denominator of which is the aggregate outstanding principal amount
of Senior Debt of the Company and its Subsidiaries.
“RCF” means that certain Credit Agreement, dated as of July 27, 2018, by and
among the Company, certain Subsidiaries of the Company named therein, JPMorgan
Chase Bank, N.A., as administrative agent, the lenders party thereto and other
financial institutions party thereto, as the same may be further amended,
restated, amended and restated, joined, supplemented or otherwise modified from
time to time, and any renewals, extensions or replacements thereof.
“Recognized Yen Market Makers” is defined in Section 8.10(a).
“Reference Period” has the meaning assigned to such term in the definition of
“EBITDA”.
“Reinvestment Yield” is defined in Section 8.10.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Remaining Average Life” is defined in Section 8.10(a).
“Remaining Scheduled Payments” is defined in Section 8.10(a).
“Replacement Swap Agreement” is defined in Section 8.10(b).
“Reported” is defined in Section 8.10(b).

Schedule B-11



--------------------------------------------------------------------------------











“Required Holders” means (a) prior to the Closing, the Purchasers and (b) on or
after the Closing, the holders of not less than 50.1% in principal amount of the
Notes at the time outstanding (exclusive of Notes then owned by the Company or
any of their Affiliates and any Notes held by parties who are contractually
required to abstain from voting with respect to matters affecting the holders of
the Notes).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Sanctions Prepayment Date” is defined in Section 8.8(a).
“Sanctions Prepayment Offer” is defined in Section 8.8(a).
“Sanctions Prepayment Response Date” is defined in Section 8.8(a).
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Debt” means, as of the date of any determination thereof, all Debt,
other than Subordinated Debt.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“September 2014 Loan” has the meaning assigned to such term in the definition of
“Bank Credit Agreements”.
“Settlement Date” is defined in Section 8.10(a).
“Source” is defined in Section 6.3.
“Subordinated Debt” means all unsecured Debt of any Person which shall contain
or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of such Person (including for purposes of
the Company, the obligations of the Company under this Agreement and the Notes).

Schedule B-12



--------------------------------------------------------------------------------











“Subsidiary” means, as to any Person, any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% (directly or indirectly) of (a) the issued and outstanding capital
stock having ordinary voting power to elect a majority of the Board of Directors
of such corporation (irrespective of whether at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such limited liability company, partnership or joint venture or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary that is party to the Subsidiary
Guaranty.
“Subsidiary Guaranty” means a subsidiary guaranty agreement executed and
delivered in connection with Section 9.8(a) of the Agreement.
“Substitute Purchaser” is defined in Section 22.
“SVO” means the Securities Valuation Office of the NAIC or any successor
thereto.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Breakage Amount” is defined in Section 8.11.
“Swap Note Agreement” is defined in Section 8.10(b).
“Swapped Note” is defined in Section 8.10(b).
“Swapped Note Called Accrued Interest Amount” is defined in Section 8.10(b).
“Swapped Note Called Notional Accrued Interest Amount” is defined in Section
8.10(b).

Schedule B-13



--------------------------------------------------------------------------------











“Swapped Note Called Notional Amount” is defined in Section 8.10(b).
“Swapped Note Called Principal” is defined in Section 8.10(b).
“Swapped Note Discounted Value” is defined in Section 8.10(b).
“Swapped Note Reinvestment Yield” is defined in Section 8.10(b).
“Swapped Note Remaining Average Life” is defined in Section 8.10(b).
“Swapped Note Remaining Scheduled Swap Payments” is defined in Section 8.10(b).
“Swapped Note Settlement Date” is defined in Section 8.10(b).
“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise) and any similar charge, levy,
impost or duty.
“Total Assets” means, as of any date of determination, the total amount of all
assets of the Company and its Subsidiaries.


“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“U.S. Economic Sanctions” is defined in Section 5.16(a).


“Voting Stock” means, with respect to any Person, any class of shares of stock
or other equity interests of such Person having general voting power under
ordinary circumstances to elect the board of directors or other managing
entities, as appropriate, of such Person (irrespective of whether or not at the
time stock of any other class or classes or other equity interests of such
Person shall have or might have voting power by reason of the happening of any
contingency).
“Yen” or “¥” means the lawful currency of Japan.


Schedule B-14



--------------------------------------------------------------------------------



EXHIBIT 1
[FORM OF SERIES W NOTE]


THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.


NO SECURITIES REGISTRATION STATEMENT FOR A PUBLIC OFFERING PURSUANT TO ARTICLE
4, PARAGRAPH 1 OF THE FINANCIAL INSTRUMENTS AND EXCHANGE ACT OF JAPAN (INCLUDING
ANY AMENDMENTS THERETO, THE “FIEA”) HAS BEEN FILED OR WILL BE FILED WITH RESPECT
TO THE SOLICITATION FOR THE PURCHASE OF NOTES IN JAPAN AS THE OFFERING OF THE
NOTES IN JAPAN FALLS WITHIN THE PRIVATE PLACEMENT EXCEPTION FROM THE
REGISTRATION REQUIREMENTS SET FORTH IN ARTICLE 2, PARAGRAPH 3 OF THE FIEA.


A PURCHASER WHO WAS SOLICITED TO SUBSCRIBE FOR THE NOTES IN JAPAN (A “JAPAN
PURCHASER”) THAT WAS A “QUALIFIED INSTITUTIONAL INVESTOR” (TEKIKAKU KIKAN
TOUSHIKA) AS DEFINED UNDER ARTICLE 2, PARAGRAPH 3, ITEM 1 OF THE FIEA AND
ARTICLE 10, PARAGRAPH 1 OF THE CABINET OFFICE ORDINANCE REGARDING DEFINITIONS
UNDER ARTICLE 2 OF THE FIEA (A “QUALIFIED INSTITUTIONAL INVESTOR”) AT THE TIME
THAT IT SUBSCRIBED FOR OR ACQUIRED NOTES MAY NOT TRANSFER ITS NOTES (OR ANY
INTEREST THEREIN), IN WHOLE OR IN PART, TO ANY PERSON OTHER THAN A QUALIFIED
INSTITUTIONAL INVESTOR. ANY JAPAN PURCHASER THAT IS NOT A QUALIFIED
INSTITUTIONAL INVESTOR OR IS A QUALIFIED INSTITUTIONAL INVESTOR THAT ELECTS TO
BE COUNTED AS A NON-QUALIFIED INSTITUTIONAL INVESTOR WITHIN THE SMALL NUMBER
PRIVATE PLACEMENT (SHOUNINZU SHIBO) PURSUANT TO ARTICLE 2, PARAGRAPH 3, ITEM
2(C) OF THE FIEA AND ARTICLE 1-7 OF THE ORDER FOR ENFORCEMENT OF THE FINANCIAL
INSTRUMENTS AND EXCHANGE ACT MAY NOT TRANSFER THE NOTES TO ANYONE EXCEPT IN THE
CASE SUCH JAPAN PURCHASER TRANSFERS THE NOTES HELD BY IT TO A SINGLE PARTY IN A
BLOCK TRANSFER.






Exhibit 1-1



--------------------------------------------------------------------------------




DENTSPLY SIRONA INC.

0.99% SERIES W SENIOR NOTE DUE SEPTEMBER 25, 2031
No. RW-[_______]  [Date__]
¥[__________] PPN: 24906P E#2
For Value Received, the undersigned, DENTSPLY SIRONA Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] YEN (¥[________]) (or so much
thereof as shall not have been prepaid) on September 25, 2031 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 0.99% per annum from
the date hereof, payable semi-annually on the 25th day of March and September in
each year and at maturity, commencing with the March 25 or September 25 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, at a
rate per annum from time to time equal to the Default Rate (as defined in the
Note Purchase Agreement referred to below), on any overdue payment of interest,
any overdue payment of Net Loss and, during the continuance of an Event of
Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).
Payments of principal of and interest on this Note are to be made in Yen. At any
time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Yen. In each case, payments on this Note are to be made at the principal office
of Bank of America, N.A. in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of June 24, 2019 (as from time
to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), among the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 21 of the Note Purchase Agreement and (ii) made the
Exhibit 1-2



--------------------------------------------------------------------------------



representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.
DENTSPLY SIRONA INC.
By:___________________________
Name:
Title:


By:___________________________
Name:
Title:
Exhibit 1-3

